                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     BOBBIE JANE SMITH,                                 Case No.18-cv-00887-VKD
                                                        Plaintiff,
                                   9
                                                                                            ORDER RE CROSS-MOTIONS FOR
                                                 v.                                         SUMMARY JUDGMENT
                                  10

                                  11     NANCY A. BERRYHILL,                                Re: Dkt. Nos. 26, 31
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Bobbie Jane Smith appeals a final decision by defendant Commissioner of Social

                                  15   Security (“the Commissioner”) denying her application for disability insurance benefits (“DIB”)

                                  16   under Title II of the Social Security Act (“the Act”), 42 U.S.C. §§ 1381, et seq., and for

                                  17   supplemental security income (“SSI”) under Title XVI of the Act. The parties have filed cross-

                                  18   motions for summary judgment. Dkt. Nos. 26, 31. Pursuant to the Court’s order (Dkt. No. 19),

                                  19   Ms. Smith also submitted a statement of the administrative record. Dkt. No. 27. The

                                  20   Commissioner did not comply with the Court’s order.

                                  21          Ms. Smith contends that the ALJ erred in multiple respects: (1) the ALJ failed to develop

                                  22   the record concerning her visual impairments; (2) the ALJ erred at step two in not finding her

                                  23   visual impairments to be severe; (3) the ALJ erred at step four by failing to account for Ms.

                                  24   Smith’s visual impairments in the RFC; (4) the ALJ erred at step four in discounting or rejecting

                                  25   Dr. Tanenhaus’s opinion; (5) the ALJ erred in finding the statements of Ms. Smith and Ms. Cox

                                  26   not entirely credible or consistent with the record; and (6) the ALJ failed to meet her burden at

                                  27   step five in evaluating the testimony of the vocational expert.

                                  28          The matter was submitted without oral argument. Upon consideration of the moving and
                                   1   responding papers, the relevant evidence of record, and for the reasons set forth below, Ms.

                                   2   Smith’s motion for summary judgment is granted in part and denied in part, the Commissioner’s

                                   3   cross-motion for summary judgment is granted in part and denied in part, and this matter is

                                   4   remanded for further proceedings consistent with this order.1

                                   5   I.     STANDARD FOR DETERMINING DISABILITY
                                   6          A.      The Five-Step Analysis
                                   7          A claimant is considered disabled under the Act if he meets two requirements.2 First, a

                                   8   claimant must demonstrate an “inability to engage in any substantial gainful activity by reason of

                                   9   any medically determinable physical or mental impairment which can be expected to result in

                                  10   death or which has lasted or can be expected to last for a continuous period of not less than twelve

                                  11   months.” 42 U.S.C. § 423(d)(1)(A). Second, the impairment must be so severe that a claimant is

                                  12   unable to do previous work, and cannot “engage in any other kind of substantial gainful work
Northern District of California
 United States District Court




                                  13   which exists in the national economy,” considering the claimant’s age, education, and work

                                  14   experience. Id. § 423(d)(2)(A).

                                  15          In determining whether a claimant has a disability within the meaning of the Act, an

                                  16   Administrative Law Judge (“ALJ”) follows a five-step sequential analysis:

                                  17          At step one, the ALJ determines whether the claimant is engaged in “substantial gainful

                                  18   activity.” 20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). If so, the claimant is not disabled. If

                                  19   not, the analysis proceeds to step two.

                                  20          At step two, the ALJ assesses the medical severity of the claimant’s impairments. Id.

                                  21   §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). An impairment is “severe” if it “significantly limits [a

                                  22   claimant’s] physical or mental ability to do basic work activities.” Id. §§ 404.1520(c), 416.920(c).

                                  23   If the claimant has a severe medically determinable physical or mental impairment, or a

                                  24   combination of impairments, that is expected to last at least 12 continuous months, he is disabled.

                                  25
                                       1
                                  26    All parties have expressly consented that all proceedings in this matter may be heard and finally
                                       adjudicated by a magistrate judge. 28 U.S.C. § 636(c); Fed. R. Civ. P. 73; Dkt. Nos. 11, 18.
                                  27   2
                                         The standards for determining disability are the same under both the SSI and DIB programs.
                                  28   Nelson v. Comm’r, No. C 07-1810 PVT, 2010 WL 4973623, at *1 n.2 (N.D. Cal. Dec. 1, 2010)
                                       (citing Greenspan v. Shalala, 38 F.3d 232, 236 (5th Cir. 1994)).
                                                                                         2
                                   1   Id. §§ 404.1509, 404.1520(a)(4)(ii), 416.920(a)(4)(ii), (d). Otherwise, the evaluation proceeds to

                                   2   step three.

                                   3             At step three, the ALJ determines whether the claimant’s impairments or combination of

                                   4   impairments meets or medically equals the requirements of the Commissioner’s Listing of

                                   5   Impairments. Id. §§ 404.1520(a)(4)(iii), 416.920(a)(4)(iii). If so, a conclusive presumption of

                                   6   disability applies. If not, the analysis proceeds to step four.

                                   7             At step four, the ALJ determines whether the claimant has the residual functional capacity

                                   8   (“RFC”) to perform his past work despite his limitations. Id. §§ 404.1520(a)(4)(iv),

                                   9   416.920(a)(4)(iv). If the claimant can still perform past work, then he is not disabled. If the

                                  10   claimant cannot perform his past work, then the evaluation proceeds to step five.

                                  11             At the fifth and final step, the ALJ must determine whether the claimant can make an

                                  12   adjustment to other work, considering the claimant’s RFC, age, education, and work experience.
Northern District of California
 United States District Court




                                  13   Id. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v). If so, the claimant is not disabled.

                                  14             The claimant bears the burden of proof at steps one through four. The Commissioner has

                                  15   the burden at step five. Bustamante v. Massanari, 262 F.3d 949, 953–54 (9th Cir. 2001).

                                  16             B.     Supplemental Regulations for Determining Mental Disability
                                  17             Where there is evidence of a mental impairment that allegedly prevents a claimant from

                                  18   working, the Social Security Administration (“SSA”) has supplemented the five-step sequential

                                  19   evaluation process with additional regulations to assist the ALJ in determining the severity of the

                                  20   mental impairment, establishing a “special technique at each level in the administrative review

                                  21   process.” 20 C.F.R. §§ 416.920a(a), 1520a(a) (2016). First, the ALJ evaluates the claimant’s

                                  22   “symptoms, signs, and laboratory findings” to determine whether the claimant has a “medically

                                  23   determinable mental impairment.” Id. §§ 416.920a(b)(1), 1520a(b)(1) (2016). For each of the

                                  24   categories contained in the adult mental disorder listing, these specific symptoms, signs, and

                                  25   laboratory findings are described in “paragraph A.” 20 C.F.R. pt. 404, Subpt. P., App. 1, § 12.00

                                  26   (2016).

                                  27             If the claimant has a “medically determinable mental impairment,” the ALJ assesses the

                                  28   degree of the claimant’s functional limitation in the four “broad functional areas” identified in
                                                                                          3
                                   1   paragraph B and paragraph C of the adult mental disorders listings. See 20 C.F.R. §§

                                   2   416.920a(c)(3), 1520a(c)(3) (2016); Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184, at

                                   3   *4 (July 2, 1996).3 At the time of the ALJ’s decision, those four functional areas were: “Activities

                                   4   of daily living; social functioning; concentration, persistence, or pace; and episodes of

                                   5   decompensation.” 20 C.F.R. §§ 416.920a(c)(3), 1520a(c)(3) (2016). Limitations are rated on a

                                   6   “five-point scale: None, mild, moderate, marked, and extreme.” Id. §§ 416.920a(c)(4),

                                   7   1520a(c)(4) (2016). When discussing the fourth functional area (episodes of decompensation), the

                                   8   limitation is rated on a “four-point scale: None, one or two, three, four or more.” Id. §§

                                   9   416.920a(c)(4), 1520a(c)(4) (2016). Based on these limitations, the ALJ determines whether the

                                  10   claimant has a severe mental impairment and whether it meets or equals a listed impairment. See

                                  11   id. §§ 416.920(d)(1)-(2), 1520a(d)(1)-(3) (2016). This evaluation process is to be used at the

                                  12   second and third steps of the sequential evaluation discussed above. SSR 96-8p, 1996 WL
Northern District of California
 United States District Court




                                  13   374184, at *4 (“The adjudicator must remember that the limitations identified in the ‘paragraph B’

                                  14   and ‘paragraph C’ criteria are not an RFC assessment but are used to rate the severity of mental

                                  15   impairment(s) at steps 2 and 3 of the sequential evaluation process.”).

                                  16          If the ALJ determines that the claimant has a severe mental impairment that neither meets

                                  17   nor equals any listing, the ALJ must assess the claimant’s residual functional capacity. 20 C.F.R.

                                  18   §§ 416.920(d)(3), 1520a(d)(3) (2016). This is a “mental RFC assessment [that is] used at steps 4

                                  19   and 5 of the sequential process [and] requires a more detailed assessment by itemizing various

                                  20   functions contained in the broad categories found in paragraphs B and C of the adult mental

                                  21   disorders listings in 12.00 of the Listing of Impairments . . . .” SSR 96-8p, 1996 WL 374184, at

                                  22   *4.

                                  23   II.    BACKGROUND
                                  24          Ms. Smith was born in 1974 and was 42 years old at the time of the ALJ’s decision. AR

                                  25   365. She graduated from high school and took some college courses. Id. She lives with her

                                  26
                                  27
                                       3
                                         “SSRs do not have the force of law. However, because they represent the Commissioner’s
                                       interpretation of the agency’s regulations, we give them some deference. We will not defer to
                                  28   SSRs if they are inconsistent with the statute or regulations.” Holohan v. Massanari, 246 F.3d
                                       1195, 1202 n.1 (9th Cir. 2001) (citations omitted).
                                                                                          4
                                   1   husband. Id. She previously worked in childcare out of her home until the alleged onset of her

                                   2   disability. AR 49. Ms. Smith applied for DIB on March 25, 2013 and SSI on April 23, 2013

                                   3   based on her back problems, vison problems, mitral valve prolapse, migraine headaches, Marfan

                                   4   syndrome, and depression, alleging an onset of disability on January 1, 2013. AR 18, 150, 168.

                                   5          A.      Summary of Relevant Medical Evidence
                                   6          The record includes medical evidence from Ms. Smith’s treating physicians, examining

                                   7   physicians, nonexamining physicians, and other medical care providers, as well as testimony and

                                   8   statements from Ms. Smith and her sister. The medical evidence spans the period of time from

                                   9   August 4, 2010 to July 8, 2016.4

                                  10                  1.     Treating ophthalmologist Douglas H. Lanning, O.D.
                                  11          Douglas H. Lanning, O.D. saw Ms. Smith on January 2, 2013, after she noticed a loss of

                                  12   vision upon waking the day before. AR 382. He diagnosed her with a retinal detachment in her
Northern District of California
 United States District Court




                                  13   right eye. Id. He noted that her prescription in 2010 listed vision correction of -8.50 -6.75 x 023

                                  14   (20/40) in her right eye and -10.50 -4.50 x 153 (20/40) in her left eye. Id. He noted that Ms.

                                  15   Smith’s best corrected acuity historically has been 20/40. Id. Dr. Lanning referred her to Dr.

                                  16   Denise Kayser for surgery to correct the retinal detachment. AR 377; see also AR 382.

                                  17                  2.     Treating ophthalmologist Denise Kayser, M.D.
                                  18                         a.      January 3, 2013 visit and letter
                                  19          On January 3, 2013, Denise Kayser, M.D. examined Ms. Smith and memorialized her

                                  20   findings in treatment notes and in a letter to Dr. Lanning. AR 379, 377–78. Dr. Kayser noted that

                                  21   Ms. Smith’s visual acuity with correction was 20/70 in her right eye and 20/50 in her left eye. AR

                                  22   377, 379. Dr. Kayser observed no increase in acuity in her right eye with pinholing, but did

                                  23   observe an increase in acuity to 20/40 in her left eye with pinholing. Id. Dr. Kayser also noted

                                  24   that Ms. Smith’s right eye visual fields “demonstrated inferior and temporal visual field defect,”

                                  25

                                  26
                                       4
                                         With respect to Ms. Smith’s DIB claim, “[a] claimant can qualify for [DIB] only if her disability
                                       begins by her date last insured . . . .” Wellington v. Berryhill, 878 F.3d 867, 872 (9th Cir. 2017).
                                  27   Ms. Smith’s date last insured was September 30, 2013—10 months after her alleged onset date of
                                       January 1, 2013. AR 19. The bulk of Ms. Smith’s medical records post-date her date last insured.
                                  28   Neither the ALJ nor the parties addressed what relevance, if any, those records have as to her DIB
                                       claim.
                                                                                          5
                                   1   but that her left visual field was full. Id. She further observed that Ms. Smith’s right eye

                                   2   demonstrated a macula-on retinal detachment with a large horseshoe-shaped tear. Id. Dr. Kayser

                                   3   recommended a pars plana vitrectomy with gas/fluid exchange and laser for Ms. Smith’s right eye.

                                   4   AR 378, 379. Dr. Kayser also planned to remove the crystalline lens due to the marked lack of

                                   5   zonular support. Id. Dr. Kayser further noted that Ms. Smith exhibited Marfan syndrome with

                                   6   subluxed crystalline lenses and high myopia (nearsightedness) in both eyes. Id.

                                   7                          b.      January 3, 2013 right eye surgery
                                   8           On January 3, 2013, Dr. Kayser performed a pars plana vitrectomy with pars plana

                                   9   lensectomy, gas fluid exchange and laser in Ms. Smith’s right eye. AR 365–66. Dr. Kayser again

                                  10   diagnosed Ms. Smith with a retinal detachment and Marfan syndrome with subluxed crystalline

                                  11   lens in the right eye. AR 365. Ms. Smith tolerated the procedure well without any apparent

                                  12   complications. AR 366.
Northern District of California
 United States District Court




                                  13                          c.      January 4, January 8, January 9, January 23, and February 23,
                                                                      2013 visits
                                  14
                                               Dr. Kayser saw Ms. Smith for follow-up visits on January 4, January 8, January 9, January
                                  15
                                       23, and February 2013. AR 370–76. During each of these visits, Dr. Kayser noted that Ms.
                                  16
                                       Smith’s retina remained attached, with good intraocular pressure. Id. Ms. Smith continually
                                  17
                                       reported gradual improvement in her right eye visual acuity, although she continued to need
                                  18
                                       glasses to correct her vision. Id.
                                  19
                                                      3.      Treating ophthalmologist Andrew Cochrane, M.D.
                                  20
                                               Andrew Cochrane, M.D. provided Ms. Smith with ophthalmological care from 2013 to
                                  21
                                       2016.
                                  22
                                                              a.      January 16, 2013 visit
                                  23
                                               Ms. Smith saw Dr. Cochrane for the first time on January 16, 2013. AR 447. She reported
                                  24
                                       no eye pain in her right eye following the surgery by Dr. Kayser to repair her retinal detachment.
                                  25
                                       Id. At this visit, her intraocular pressure was 40. Id. Dr. Cochrane scheduled her for a follow-up
                                  26
                                       appointment in two days to review her intraocular pressure. Id.
                                  27
                                                              b.      January 18, 2013 visit
                                  28
                                                                                         6
                                   1          At a visit with Dr. Cochrane on January 18, 2013, Ms. Smith complained of a severe

                                   2   headache the day before. AR 446. He prescribed her various medications and noted that the

                                   3   intraocular pressure in her right eye was 18. Dr. Cochrane instructed Ms. Smith to follow up with

                                   4   the retina specialist the following week. Id.

                                   5                          c.      March 8, 2013 visit
                                   6          Dr. Cochrane saw Ms. Smith on March 8, 2013. AR 443. He noted that she needed a

                                   7   refraction test done, as her contact lenses exhibited overrefraction. Id. Her left contact lens

                                   8   prescription was for a vision correction of -0.50 +1.00 065. Id.

                                   9                          d.      March 27, 2013 visit
                                  10          Dr. Cochrane saw Ms. Smith again on March 27, 2013. AR 442. He noted that her right

                                  11   eye appeared to be improving. Id. She reported experiencing blurred vision in both eyes with

                                  12   glasses and with contacts. Id. He measured her corrected right eye vision to be 20/25, and her
Northern District of California
 United States District Court




                                  13   right eye intraocular pressure at 14. Id.

                                  14                          e.      April 18, June 16, August 16, and November 1, 2013 visits
                                  15          Dr. Cochrane saw Ms. Smith on April 18, June 16, August 16, and November 1, 2013. AR

                                  16   438–41. During this period, the intraocular pressure in her right eye consistently measured

                                  17   between 18 and 24. Id.

                                  18                          f.      August 3, 2015 visit
                                  19          Dr. Cochrane saw Ms. Smith on August 3, 2015. AR 547. Ms. Smith reported a loss of

                                  20   vision in her left eye beginning the previous night. Id. Dr. Cochrane diagnosed her with a retinal

                                  21   detachment and recommended following up with a retina specialist. Id. He measured her left eye

                                  22   visual acuity at 20/400 with pinholing. Id.

                                  23                          g.      August 15, August 21, and September 3, 2015 visits
                                  24          Although documentation regarding the surgery are missing from the record, it appears that

                                  25   Ms. Smith had surgery to repair a detached retina and to remove the lens in her left eye on August

                                  26   4, 2015. Dr. Cochrane saw Ms. Smith on August 15, August 21, and September 3, 2015 for

                                  27   follow-up visits after her retinal detachment surgery and lensectomy in her left eye on August 4,

                                  28   2015. AR 535, 548–50. Ms. Smith did not report any ovular or vision related complaints. Id.
                                                                                         7
                                   1   Her left eye intraocular pressure consistently measured between 15 and 18. Id.

                                   2                          h.      September 21, 2015 visit
                                   3          When Dr. Cochrane saw Ms. Smith on September 21, 2015, she complained of

                                   4   experiencing pain in her left eye. AR 536. Ms. Smith’s prescription was for vision correction of

                                   5   +7.75 +0.50 155 +2.50 in her right eye and +7.00 +0.50 050 +2.50 in her left eye. Id. With

                                   6   correction, her visual acuity was 20/20 in both eyes. Id. Her intraocular pressure was 28 in her

                                   7   right eye and 13 in her left eye. Id.

                                   8                          i.      October 12, 2015 visit
                                   9          Dr. Cochrane saw Ms. Smith on October 12, 2015. AR 538. Although the first page of

                                  10   this treatment record is missing, the second page indicates that Dr. Cochrane performed an “ONH

                                  11   and RNFL analysis”5 on both of Ms. Smith’s eyes, although the results are illegible. Id.

                                  12                          j.      May 5, 2016 visit
Northern District of California
 United States District Court




                                  13          At a visit on May 5, 2016, Dr. Cochrane diagnosed Ms. Smith as having stable aphakic

                                  14   glaucoma in both eyes. AR 650. Ms. Smith complained of pressure headaches “like ‘drills going

                                  15   into head,’” and Dr. Cochrane noted that the last time she presented with those symptoms, her

                                  16   intraocular pressure was high. Id. At this visit, her intraocular pressure was 30 in her right eye

                                  17   and 19 in her left eye. Id. Her corrected visual acuity was 20/40 in her right eye and 20/20 in her

                                  18   left eye. Id. Dr. Cochrane scheduled Ms. Smith for a follow-up appointment with Dr. Mastroni in

                                  19   1-2 weeks for a second opinion regarding treatment or laser surgery for her glaucoma and high

                                  20   intraocular pressure. Id.

                                  21                  4.      Treating ophthalmologist John S. Mastroni, M.D.
                                  22          John S. Mastroni, M.D. provided Ms. Smith with ophthalmological care from 2013 to

                                  23   2016, during the same period of time she also saw Dr. Cochrane.

                                  24                          a.      February 4, 2013 visit
                                  25          Dr. Mastroni saw Ms. Smith on February 4, 2013. AR 445. She complained of mild pain

                                  26
                                  27   5
                                        Ms. Smith says—and the Commissioner does not dispute—that these abbreviations stand for
                                  28   “optic nerve head” and “renal nerve fiber layer” testing. Dkt. No. 26 at 11. According to Ms.
                                       Smith, this testing concerns assessments of peripheral vision. Id.
                                                                                        8
                                   1   in her right eye and having difficulty sleeping due to her scoliosis. Id. He noted that her right eye

                                   2   was improving, although he measured her visual acuity at 20/400 and her intraocular pressure at

                                   3   21. Dr. Mastroni scheduled her for a follow-up appointment and she was to see Dr. Kayser on

                                   4   February 13. Id.

                                   5                          b.      February 25, 2013 visit
                                   6          Dr. Mastroni saw Ms. Smith on February 25, 2013. AR 444. He noted that her right eye

                                   7   was improving. He measured her distance prescription as vision correction of -14.00 +3.00 055 in

                                   8   her right eye, with visual acuity of 20/25, and dry manifest refraction as +7.00 +1.00 135. Id.

                                   9                          c.      May 17, 2016 visit
                                  10          Dr. Mastroni saw Ms. Smith on May 17, 2016. AR 648. Her condition was stable since

                                  11   her last visit. Id. Her corrected visual acuity was 20/40 in her right eye and 20/30 in her left eye.

                                  12   Id. Her intraocular pressure was 34 in her right eye and 22 in her left eye. Id. Dr. Mastroni noted
Northern District of California
 United States District Court




                                  13   worsening aphakic glaucoma and referred Ms. Smith to a glaucoma specialist for surgical

                                  14   evaluation in her right eye. AR 648–49.

                                  15                          d.      June 2, 2016 visit
                                  16          Ms. Smith underwent a trabeculectomy procedure to address the interocular pressure in her

                                  17   right eye on May 25, 2016. AR 652. Dr. Mastroni saw Ms. Smith on June 2, 2016 following that

                                  18   procedure. AR 646. Ms. Smith reported some irritation when blinking her right eye and that her

                                  19   vision was still blurry but improving. Id. Her corrected right eye visual acuity was 20/200, and

                                  20   20/70 with pinholing. The intraocular pressure in her right eye was 4. Id. Dr. Mastroni scheduled

                                  21   her for a follow-up appointment in five days. AR 647.

                                  22                          e.      June 7, June 15, June 17, June 24, June 30, and July 8, 2016
                                                                      visits
                                  23
                                              Dr. Mastroni saw Ms. Smith on June 7, June 15, June 17, June 24, June 30, and July 8,
                                  24
                                       2016 for follow-up after her right eye trabeculectomy. AR 632–44. He consistently described her
                                  25
                                       condition as stable. Id. Ms. Smith’s corrected right eye visual acuity showed gradual
                                  26
                                       improvement from 20/40 to 20/20. Id. The intraocular pressure in her right eye consistently
                                  27
                                       measured between 10 and 16. Id.
                                  28
                                                                                           9
                                                      5.      Treating ophthalmologist Gregory Gibb, M.D.
                                   1
                                              Gregory Gibb, M.D. saw Ms. Smith on June 10, 2016 following her right eye
                                   2
                                       trabeculectomy. AR 642. Ms. Smith reported the sensation of a foreign body in her right eye. Id.
                                   3
                                       Her corrected right eye visual acuity was 20/30, and her intraocular pressure was 13. Id. Dr. Gibb
                                   4
                                       scheduled her for a follow-up appointment with Dr. Mastroni the following week. AR 643.
                                   5
                                                      6.      Treating ophthalmologist Christopher Lin, M.D.
                                   6
                                              Christopher Lin, M.D. examined Ms. Smith on May 24, 2016 for an initial glaucoma
                                   7
                                       evaluation. AR 652. He found that Ms. Smith suffered from open angle glaucoma in both eyes,
                                   8
                                       and that the medication she had been taking was insufficient to control her right eye intraocular
                                   9
                                       pressure. Id. Ms. Smith elected to proceed with a trabeculectomy procedure in her right eye,
                                  10
                                       which Dr. Lin performed on May 25, 2016. Id. During a postoperative visit the following day,
                                  11
                                       Dr. Lin found that Ms. Smith’s “visual acuity was count fingers in the right eye.” Id. He provided
                                  12
Northern District of California




                                       eye drop medications but prescribed no other medications. Id.
 United States District Court




                                  13
                                                      7.      Consultative examining physician Rose Lewis, M.D.
                                  14
                                              Rose Lewis, M.D. examined Ms. Smith on June 20, 2013 and again on July 18, 2013. AR
                                  15
                                       426–29, 496–99.
                                  16
                                                              a.     June 20, 2013 exam
                                  17
                                              At the June 20, 2013 visit, Ms. Smith described her medical history to Dr. Lewis: In early
                                  18
                                       childhood, Ms. Smith was diagnosed with Marfan syndrome with mitral valve prolapse and an
                                  19
                                       enlarged aortic root. AR 426. She had two surgeries for scoliosis in 1988 and 1989, and two
                                  20
                                       more in 1998. Id. She had surgery for a detached retina and a lensectomy in her right eye in
                                  21
                                       January 2013, and as a result, she could not read small print but could see far with that eye. Id.
                                  22
                                       Ms. Smith reported that her back and hips hurt a great deal: on a scale of 0-10, her pain was
                                  23
                                       usually about a 5. Id. She was unable to walk more than two blocks before needing to stop due to
                                  24
                                       the pain. Id. She could climb about 10 steps and stand for about 15 minutes. Id. Although Ms.
                                  25
                                       Smith’s surgeon cleared her to lift up to 10 pounds, she reported that lifting even five pounds
                                  26
                                       would cause her pain in her lower back. Id. Ms. Smith stated that she did not take any pain
                                  27
                                       medication because it made her feel sleepy and “very out of sorts.” Id.
                                  28
                                                                                        10
                                   1          Ms. Smith described her activities of daily living to Dr. Lewis: She was able to take care

                                   2   of her own personal needs. Id. She was able to do all household chores including vacuuming,

                                   3   mopping, sweeping, dusting, laundry, and dishes, but she could only do them in very small

                                   4   increments of time otherwise her back and hip would hurt. Id. During the day, she cared for

                                   5   children, watched television, and did light housekeeping. Id.

                                   6          Dr. Lewis described Ms. Smith’s appearance as “a very tall slender woman who walks

                                   7   stooped over primarily because of her scoliosis.” Id. Dr. Lewis noted that Ms. Smith was able to

                                   8   walk without an assistive device and that she sat comfortably and could get on and off the

                                   9   examination table by herself. Id.; AR 427. Without lenses, Ms. Smith’s vision was 20/50 in her

                                  10   left eye and 20/70 in her right eye. AR 427. Her blood pressure was elevated, although her heart

                                  11   appeared normal. Id. Ms. Smith was unable to do tandem or toe-heel walking because she could

                                  12   not balance herself on her toes or her heels. Id.
Northern District of California
 United States District Court




                                  13          Dr. Lewis opined that Ms. Smith could stand and walk up to four hours due to her

                                  14   decreased balance, joint pains, and back pain following fusion surgery for scoliosis, and that she

                                  15   could sit for up to six hours. Id. She could lift up to 10 pounds occasionally and carry up to 10

                                  16   pounds frequently in view of her surgeon’s lifting restriction, her decreased balance, joint pains,

                                  17   and back pain. Id. Dr. Lewis stated that Ms. Smith could climb, balance, stoop, kneel, crouch,

                                  18   and crawl occasionally, and that she could reach, handle, finger, and feel frequently. Id. Dr.

                                  19   Lewis noted that Ms. Smith was limited with working at heights and around heavy machinery due

                                  20   to her Marfan syndrome and accompanying symptoms, including decreased balance, joint pains,

                                  21   and back pain. Id. Ms. Smith had no limitations working around extreme temperatures,

                                  22   chemicals, dust, fumes, gases, or excessive noise. Id.

                                  23                          b.      July 18, 2014 exam
                                  24          Dr. Lewis evaluated Ms. Smith again on July 18, 2014. AR 496. Ms. Smith reported that

                                  25   her back pain had increased dramatically since she last saw Dr. Lewis. Id. On a scale of 0-10, her

                                  26   pain was a 7 or an 8. Ms. Smith now had to sometimes use a cane, and her body was extremely

                                  27   stiff in the mornings, requiring her to “log roll” out of bed. Id. If she stood for more than 10

                                  28   minutes, her ankles hurt, and she could only sit about 15-20 minutes before her back hurt. Id. Ms.
                                                                                           11
                                   1   Smith also experienced frequent pain in her left hip. Id. Ms. Smith stated she could only climb

                                   2   three steps before having to stop, whereas previously she was able to climb 10 steps. Id. She now

                                   3   had to take Tramadol for the pain, whereas previously she did not take any pain medication. Id.

                                   4   The pain medication relieved some of her pain but made her very drowsy. Id. She used Icy Hot

                                   5   on her back nearly every day. Id. Ms. Smith also stated she was unable to read small print with

                                   6   her right eye, and that if she tried to read with only her left eye, she would get a headache. Id.

                                   7          Ms. Smith described her activities of daily living to Dr. Lewis: She was able to take care

                                   8   of her own personal needs after taking her pain medication and taking a hot shower in the

                                   9   morning. Id. A relative helped her do most of her chores because vacuuming, mopping, and

                                  10   sweeping hurt her back. She was able to fold and wash laundry, but not carry it. Id. During the

                                  11   day, she occasionally watched television, listened to music, and visited with her mother. Id.

                                  12          Dr. Lewis described Ms. Smith’s appearance as “a well-developed and well-nourished
Northern District of California
 United States District Court




                                  13   female who ambulates in a stooped over position without an assistive device.” AR 497. Dr.

                                  14   Lewis noted that Ms. Smith walked slowly, sat comfortably, and could get on and off the

                                  15   examination table by herself. Id.; AR 498. Without lenses, Ms. Smith’s vision was 20/70 in her

                                  16   left eye and 20/50 in her right eye, with and without pinholing. AR 497. Her blood pressure was

                                  17   elevated, although her heart appeared normal. Id. Ms. Smith was unable to do tandem or toe-heel

                                  18   walking because she could not balance herself on her toes or her heels. Id. Ms. Smith’s left

                                  19   lumbosacral junction, left paraspinal muscular area, left hip joint and ankle were tender to the

                                  20   touch. AR 498.

                                  21          Dr. Lewis opined that Ms. Smith could stand and walk up to two hours due to pain in the

                                  22   lumbar area and left knee, and that she could sit for up to six hours. AR 499. She could lift up to

                                  23   10 pounds occasionally and carry up to 10 pounds frequently due to her doctor’s lifting restriction,

                                  24   her decreased range of back motion, and back pain. Id. Dr. Lewis stated that Ms. Smith could

                                  25   climb, balance, stoop, kneel, crouch, and crawl occasionally, and that she could reach, handle,

                                  26   finger, and feel without limitations. Id. Dr. Lewis noted that Ms. Smith was limited with working

                                  27   at heights and around heavy machinery due to her decreased balance, pain in the knee and left hip,

                                  28   and the restriction that she lift no more than 10 pounds. Id. Ms. Smith had no limitations working
                                                                                         12
                                   1   around extreme temperatures, chemicals, dust, fumes, gases, or excessive noise. Id.

                                   2                  8.     Consultative examining psychologist Katherine O’Connell, PhD
                                   3          Katherine O’Connell, PhD is a psychologist. See AR 433. She examined Ms. Smith on

                                   4   July 18, 1013. AR 432–33. Ms. Smith denied any depression, but alleged anxiety. She

                                   5   complained of pain and neck spasms from a July 2011 car accident that kept her up at night. AR

                                   6   432. Ms. Smith appeared to be well groomed and oriented to person, time, and place. Id. Despite

                                   7   Ms. Smith’s denial of depression, Dr. O’Connell described her as dysthymic and a “poor

                                   8   historian,” with fair to poor memory for both recent and past events. Id.

                                   9          Dr. O’Connell concluded that Ms. Smith had anxiety and depression, and that she would

                                  10   benefit from a medication review and counseling. AR 433. She opined that Ms. Smith was

                                  11   slightly impaired in her ability to understand, carry out, and remember simple tasks, and that she

                                  12   might have moderate difficulty with more complex tasks. Id. Ms. Smith demonstrated no
Northern District of California
 United States District Court




                                  13   impairment in her ability to respond appropriately to coworkers, supervisors, and the public, but

                                  14   she was mildly impaired in her ability to communicate effectively and interact respectfully. Id.

                                  15   She also demonstrated a moderately impaired capacity to respond appropriately to usual work

                                  16   situations, and that although she understood and attempted to adhere to expectations, her

                                  17   psychological impairments might moderately impact her current ability to respond effectively. Id.

                                  18   Finally, Dr. O’Connell opined that Ms. Smith demonstrated a moderately impaired capacity to

                                  19   deal with changes in a routine work setting. Id.

                                  20                  9.     Consultative examining psychiatrist Herbert Tanenhaus, M.D.
                                  21          Herbert Tanenhaus, M.D. is a psychiatrist. See AR 504. He examined Ms. Smith on July

                                  22   16, 2014. AR 502. He quoted her chief complaint as, “My constant pain makes me less of a

                                  23   person, because I am less active.” Id. Ms. Smith described her medical history: She was

                                  24   diagnosed with Marfan syndrome, which affected her in various ways. Id. She stated that she

                                  25   attempted to work as an in-home caregiver, but suffered a job-related back injury that led to two

                                  26   surgeries with a “fusion,” and she suffered chronic pain ever since. Id. Pain medications made

                                  27   her feel groggy. Id. Ms. Smith also reported a loss of stamina and limited physical activity due to

                                  28   a mitral valve prolapse and dilated aortic root. Id. She also suffered a detached retina following a
                                                                                          13
                                   1   car accident. Id. Prior to that injury, she stated that the only thing she did well was reading,

                                   2   which she could no longer do. Id.

                                   3          With respect to her mental condition, Ms. Smith had never been prescribed any

                                   4   medications to address anxiety or depression, nor had she ever been in counseling. Id. She denied

                                   5   having suicidal thoughts. Id. She began suffering anxiety in 2011 after her home was burglarized.

                                   6   Id. She avoided crowds due to increased anxiety, which caused rapid heart rate and difficulty

                                   7   breathing. Id.

                                   8          With respect to her activities of daily living, Ms. Smith reported to Dr. Tanenhaus that her

                                   9   activities were limited due to chronic pain and lack of stamina. AR 503. She cooked when she

                                  10   was able to and shared the job of loading the dishwasher with her husband. Id. Her nieces

                                  11   assisted with cleaning and vacuuming. Id. Ms. Smith was able to load the washing machine if

                                  12   someone else brought the dirty clothes to the laundry. Id. She reported difficulty with shopping
Northern District of California
 United States District Court




                                  13   due to her limitations in standing and walking. Id. She bathed in hot water several times a day to

                                  14   help control her pain. Id.

                                  15          Dr. Tanenhaus noted that Ms. Smith was cooperative and gave good effort in the

                                  16   evaluation, with no unusual mannerisms. Id. He described her as “not unduly anxious,” and she

                                  17   successfully completed the cognition tests Dr. Tanenhaus administered. Id. Ms. Smith was

                                  18   unable to read from the Beck Inventory of Depression due to her poor vision. Id.

                                  19          Dr. Tanenhaus diagnosed Ms. Smith with depressive disorder, secondary to her general

                                  20   medical conditions. AR 504. He gave her a GAF score of 48 “due to moderate symptoms of

                                  21   depression and serious impairment with health and occupational functioning.” Id. He noted that

                                  22   although her mood disorder did not limit her activities of daily living, her physical conditions

                                  23   contributed to the severity of her impairments. Id. He stated that Ms. Smith was able to relate

                                  24   appropriately with the public, peers, and supervisors. Id. Dr. Tanenhaus further opined: “Her

                                  25   ability to maintain an adequate pace throughout the workday and workweek reliably is severely

                                  26   impaired by her physical conditions. Her history indicated that she would need additional work

                                  27   breaks, as well as having difficulty completing a normal workday and workweek reliably.” Id.

                                  28
                                                                                         14
                                                      10.    Non-examining ophthalmologist W. Benton Boone, M.D.
                                   1
                                              After the hearing, the ALJ sought the opinion of Dr. W. Benton Boone, an
                                   2
                                       ophthalmologist, through written interrogatory. AR 658. Dr. Boone reviewed the evidence
                                   3
                                       provided and summarized his findings as follows: Marfan syndrome with the ocular manifestation
                                   4
                                       of bilateral subluxation of the crystalline lenses of both eyes and subsequent retinal detachment
                                   5
                                       repair and lensectomy in both eyes; glaucoma following trabeculectomy; high myopia; and uveitis.
                                   6
                                       AR 659, 660. Dr. Boone stated that all of those conditions led to visual impairments of marked
                                   7
                                       decrease in the central vision of either eye at one time or another, but none of those impairments
                                   8
                                       lasted for a year or more. AR 659. He remarked that Ms. Smith was fortunate to respond well to
                                   9
                                       treatments and retain good vision in both eyes. Id.
                                  10
                                              Dr. Boone opined that Ms. Smith’s visual impairments did not meet nor were they equal to
                                  11
                                       Listings 2.02, 2.03, and 2.04. Id. He explained that he concentrated on exhibits containing
                                  12
Northern District of California




                                       information on Ms. Smith’s central and peripheral vision. Id. With respect to Ms. Smith’s central
 United States District Court




                                  13
                                       vision, he paid particular attention to seven medical records from 2013, 2015, and 2016, which
                                  14
                                       noted that Ms. Smith’s right eye varied from 20/20 to 20/70 and her left eye from 20/20 to 20/40.
                                  15
                                       Id. Based on those records, he concluded that Ms. Smith did not meeting Listing 2.02. With
                                  16
                                       respect to Ms. Smith’s peripheral vision, Dr. Boone stated that he could not find any visual field
                                  17
                                       examinations in the record, and therefore he could not evaluate whether Ms. Smith met Listings
                                  18
                                       2.03 or 2.04. He concluded:
                                  19
                                                      The claimant does not meet the listings, and although she had
                                  20                  marked vision loss at one time or another in either eye—none lasted
                                                      for a year—she was fortunate enough to ultimately end up with good
                                  21                  central vision in both eyes. And because I could find no visual field
                                                      examinations in the record, the peripheral vision could not be
                                  22                  assessed, and in the end, I can ascribe no visual impairments to this
                                                      claimant.
                                  23
                                       Id. Dr. Boone affirmed that sufficient objective medical and other evidence was provided to allow
                                  24
                                       him to form opinions about the nature and severity of Ms. Smith’s impairments during the relevant
                                  25
                                       time period, and he did not indicate that any additional evidence was required. AR 660.
                                  26
                                  27

                                  28
                                                                                        15
                                              B.        Self-Reported and Other Source Evidence
                                   1
                                                        1.    Ms. Smith’s June 24, 2013 function report
                                   2
                                              On June 24, 2013, Ms. Smith completed a function report. AR 305–13. She stated that
                                   3
                                       she lives in a house with her husband. AR 305. She described the following conditions as
                                   4
                                       limiting her ability to work: “bad balance, hard to stand for more than 10 min at a time, can not
                                   5
                                       walk more than 2 blocks[,] hurts to sit for more than 30 min[,] can’t read regular sized print (no
                                   6
                                       lense [sp] in right eye unable to see close up).” Id. Her daily routine consisted of getting out of
                                   7
                                       bed, using the bathroom, laying down, showering, rubbing Icy-Hot on her back and hips, laying
                                   8
                                       down, preparing and eating a bowl of cereal, putting dishes in the dishwasher, laying down,
                                   9
                                       putting laundry in the washing machine, making a sandwich, laying down, vacuuming the living
                                  10
                                       room, putting clothes in the dryer, sweeping the kitchen, laying down, preparing dinner, laying
                                  11
                                       down, putting dishes in the dishwasher and starting it, laying down, folding and putting laundry
                                  12
Northern District of California




                                       away, and then going to bed. AR 306, 312. Ms. Smith was able to prepare meals daily, including
 United States District Court




                                  13
                                       sandwiches, boiled eggs, and frozen dinners, depending on her pain level. AR 307. She could
                                  14
                                       prepare complete meals if she worked on them in 5-30 minute increments throughout the day. Id.
                                  15
                                       Ms. Smith stated that she was able to do laundry, dishes, sweeping, vacuuming, and mopping, but
                                  16
                                       that those tasks took most of her day because she had to stop and lay down periodically due to
                                  17
                                       pain. Id. On “bad days,” Ms. Smith’s niece would help with her chores. Id. Ms. Smith was
                                  18
                                       unable to do any yardwork, which her husband or nephew would do instead. AR 308. Ms. Smith
                                  19
                                       stated that she took care of family members when she was able by doing the laundry, making
                                  20
                                       dinner, and putting dishes in the dishwasher. She also cared for her dog by feeding her and letting
                                  21
                                       her into the backyard. AR 306. Ms. Smith’s husband would assist whenever she was unable to do
                                  22
                                       something. Id.
                                  23
                                              Ms. Smith stated she went outside daily and that she was capable of driving alone. AR
                                  24
                                       308. Ms. Smith was able to shop for food, clothing, and shoes once a week for 20-30 minutes in
                                  25
                                       stores or by computer. Id. She was capable of paying bills, counting change, and handling a
                                  26
                                       savings account, but not capable of using a checkbook or money orders because she was unable to
                                  27
                                       read the small print. Id. Ms. Smith was able to engage daily in her hobbies of watching television
                                  28
                                                                                        16
                                   1   and doing large print puzzle books. AR 309. She socialized with others on a daily basis by

                                   2   talking on the phone, but she was unable to go anywhere outside the home for social activities on a

                                   3   regular basis due to her pain. Id.

                                   4          Ms. Smith stated that her medical conditions affected her ability to lift anything over 10

                                   5   pounds, squat, bend, stand, reach, walk, sit, kneel, climb stairs, see, complete tasks, and

                                   6   concentrate due to her pain. AR 310. She was able to walk about two blocks before needing to

                                   7   rest by laying down for about 10 minutes. Id. Her attention span and ability to finish what she

                                   8   started depended on her pain level. Id. She stated that she was able to follow written and spoken

                                   9   instructions well, that she got along well with others, that she could handle stress and changes in

                                  10   routine well, and that she had no unusual behaviors or fears. AR 310–11. Ms. Smith stated that

                                  11   prior to the onset of her medical conditions, she was able to read, see up close, walk farther, stand

                                  12   and sit longer, and walk her dog. AR 306. Her conditions also affected her ability to sleep, and
Northern District of California
 United States District Court




                                  13   that she usually was unable to sleep more than three or four hours due to her pain. Id. Ms. Smith

                                  14   stated that she had no problem with personal care, such as hygiene and grooming. Id.

                                  15          With respect to medical treatments and medications, Ms. Smith stated that she wore both

                                  16   glasses and contacts daily in order to see. AR 311. Her Lisinopril medication caused her to use

                                  17   the bathroom frequently and her Lumigan medication caused her to experience eye discoloration,

                                  18   long eyelashes, a dry cough, and blurry vision. AR 312.

                                  19                  2.      Cynthia Cox’s June 24, 2019 third-party function report
                                  20          Ms. Smith’s sister, Cynthia Cox, submitted a function report in support of Ms. Smith’s

                                  21   claims for SSI/DIB benefits on June 24, 2019. AR 281–90. She stated that she spent two hours a

                                  22   week with Ms. Smith. AR 282. She stated that due to her medical conditions, Ms. Smith was

                                  23   unable to walk long distances, to sit or stand for long periods, and to see close up. Id.

                                  24          Ms. Cox described Ms. Smith’s daily routine as putting in her contacts and glasses,

                                  25   showering, laying down on the couch or bed “a lot” due to pain, microwaving meals, and doing a

                                  26   small amount of housework. AR 283. Ms. Smith was capable of doing laundry and preparing

                                  27   meals, and of feeding her dog and letting her outside. Id. Ms. Cox stated that Ms. Smith was able

                                  28   to prepare cereal, sandwiches, and frozen food for meals on a daily basis, which would take five to
                                                                                         17
                                   1   fifteen minutes depending on the meal. AR 284. Ms. Smith was also able to do some cleaning

                                   2   and laundry “in sections” throughout the day. Id. When Ms. Smith was in a lot of pain, Ms.

                                   3   Cox’s son or niece would assist Ms. Smith with house chores and preparing meals. Id. Ms. Cox

                                   4   stated that Ms. Smith was unable to do any yardwork due to her pain. AR 285.

                                   5          Ms. Cox also stated that Ms. Smith left the home at least once a week and was able to drive

                                   6   and ride in a car alone “on good days.” Id. Ms. Smith was able to shop for food and clothing in

                                   7   stores and by computer on a weekly basis for 20 minutes, depending on her pain level. Id. Ms.

                                   8   Smith was also able to pay bills, count change, and handle a savings account, but she could not use

                                   9   a checkbook or money orders because she was unable to see small print due to her eye surgery.

                                  10   Id. Ms. Cox stated that “[a]ll [Ms. Smith] really does is watch [television]” on a daily basis and

                                  11   that because of her inability to see small print, Ms. Smith could no longer read or play cards. AR

                                  12   286. Since the onset of her medical conditions, Ms. Smith could no longer read, do puzzles, or
Northern District of California
 United States District Court




                                  13   take her nieces and nephews out. Id. Ms. Cox stated she would take Ms. Smith to the grocery

                                  14   store on a weekly basis, and that Ms. Smith socialized with others by talking on the phone to

                                  15   family members. Id. However, Ms. Smith did not go anywhere for socializing on a regular basis.

                                  16   Id. Although Ms. Smith did not have any trouble getting along with others, Ms. Cox noted that

                                  17   Ms. Smith mostly stayed at home since the onset of her conditions, and that she did not visit

                                  18   family as often due to increased pain. AR 287.

                                  19          Ms. Cox stated that Ms. Smith’s medical conditions affected Ms. Smith’s ability to lift,

                                  20   squat, bend, stand, reach, walk, sit, kneel, climb stairs, see, complete tasks, and concentrate due to

                                  21   increased pain. Id. Ms. Cox noted that it took Ms. Smith longer to complete tasks, and that Ms.

                                  22   Smith walked less and used scooters in stores. Id. Ms. Smith was also unable to see close up. Id.

                                  23   Ms. Cox estimated that Ms. Smith could walk about one and a half blocks before needing to rest

                                  24   for 10-15 minutes. Id. Ms. Cox stated that the greater Ms. Smith’s pain, the more easily her

                                  25   concentration was broken, and depending on her pain, Ms. Smith could concentrate for about an

                                  26   hour. Id. Ms. Smith was unable to finish what she started. Id. Ms. Cox stated that Ms. Smith

                                  27   was able to follow written and spoken directions, that she got along well with authority figures,

                                  28   and that she handled stress and changes in routine well. AR 287–88. Ms. Cox noted that Ms.
                                                                                         18
                                   1   Smith displayed “anger that ‘people’ (government offices and doctor offices) don’t provide large

                                   2   print forms [and] that she is treated like the only person with visual impairment.” AR 288. Ms.

                                   3   Cox stated that Ms. Smith wore both contacts and glasses simultaneously on a daily basis and was

                                   4   unable to see without them. Id.

                                   5          Ms. Cox stated that prior to the onset of her medical conditions, Ms. Smith was able to do

                                   6   all housework, laundry, read, and see up close. AR 283. She stated that pain made it difficult for

                                   7   Ms. Smith to sleep. Id. Ms. Smith had no problem with personal care, such as hygiene and

                                   8   grooming. Id. Ms. Cox also stated:

                                   9                  My sister is getting more unable to do things due to pain. She is
                                                      angry and depressed at times due to her inability to read small print
                                  10                  and nobody will attempt to generate larger print forms. It makes her
                                                      feel like the only person with a visual impairment. She no longer
                                  11                  goes anywhere besides the grocery store and the doctor.
                                  12   AR 289 (emphasis original).
Northern District of California
 United States District Court




                                  13          C.      Administrative Proceedings
                                  14          Ms. Smith’s applications for SSI and DIB were denied initially and upon reconsideration.

                                  15   She requested a hearing before an ALJ. At the hearing on April 19, 2016, the ALJ received

                                  16   testimony from Ms. Smith and a vocational expert.

                                  17                  1.      Ms. Smith’s testimony
                                  18          Ms. Smith testified about her living situation and daily activities, her symptoms, and her

                                  19   work history. AR 41–64. She was represented by a non-attorney representative. AR 41.

                                  20          Ms. Smith testified at length about her various physical conditions. With respect to her

                                  21   vision, Ms. Smith testified that she had undergone surgeries in both eyes for retinal tears and

                                  22   detachments and to remove the lenses from both eyes. AR 53, 55. Following those surgeries, Ms.

                                  23   Smith could see well enough to drive, but was unable to read small print without experiencing

                                  24   headaches. AR 54. She was also diagnosed with glaucoma, and an increase in eye pressure would

                                  25   cause headaches. AR 54–55. Ms. Smith reported that her eye pressure had been under control

                                  26   since October 2015. AR 55.

                                  27          Ms. Smith testified that she had scoliosis, for which she underwent four surgeries, two as a

                                  28   child, and two in 1998. AR 57, 60. Ms. Smith also testified that she suffered from pain in her
                                                                                        19
                                   1   back, left knee, and hip. AR 56–57, 59. She tore her meniscus in her left knee twice, requiring

                                   2   surgery both times. AR 56–57. As a result, Ms. Smith had difficulty sitting for more than half an

                                   3   hour, after which she would get up, walk around, lay down, or put Icy Hot on her back. AR 57–

                                   4   58. After 30-45 minutes, she would be able to sit for another short period again. AR 58. She

                                   5   testified that she was unable to squat, kneel or crawl, and that she occasionally needed a cane to

                                   6   walk. Id. Ms. Smith stated that she could walk about a block to a block and a half at most before

                                   7   she needed to lie down and take over-the-counter pain medication, which she preferred over

                                   8   prescription pain medication that made her sleepy. AR 60. She also testified that she could stand

                                   9   for about 20 minutes. AR 61. She said she required about 30-45 minutes to recover from these

                                  10   short periods of activity. Id. Ms. Smith testified that she could comfortably lift five pounds, and

                                  11   that she was capable of lifting up to ten pounds but that amount of weight placed pressure on her

                                  12   lower back. AR 62. She stated that the more activity she engaged in, the more pain she
Northern District of California
 United States District Court




                                  13   experienced. AR 61.

                                  14            With respect to her mental impairments, Ms. Smith testified that other than two counseling

                                  15   sessions after suffering a physical assault, she did not have any ongoing mental health counseling.

                                  16   AR 63.

                                  17            Ms. Smith gave limited testimony about her activities of daily living. She said that she

                                  18   was able to stand to take a shower. AR 62. She was able to drive only during the day. AR 48.

                                  19   When grocery shopping, she used the store’s scooter to move around, although recently her

                                  20   mother had been doing shopping for her. AR 59.

                                  21            Prior to the alleged onset date, Ms. Smith stated that she worked out of her home looking

                                  22   after children. AR 49–50. After the alleged onset date, she stated that she attempted to find part-

                                  23   time work in childcare from May 2013 to July 2013 without success. AR 52. She testified that

                                  24   she would have accepted full-time work had it been offered. Id.

                                  25            During the hearing, the ALJ emphasized multiple times to both Ms. Smith and her non-

                                  26   attorney representative the need for Ms. Smith to provide complete ophthalmological medical

                                  27   records, and Ms. Smith confirmed that her medical records were complete. AR 43–46, 55–56, 72.

                                  28   The ALJ left the record open for at least two weeks following the hearing for Ms. Smith to provide
                                                                                         20
                                   1   any supplemental records. AR 47. After the hearing, the ALJ also sought a further opinion from

                                   2   Dr. Boone based on the administrative record that Ms. Smith had provided. AR 658.

                                   3                  2.      Vocational expert testimony
                                   4          Vocational expert Jacklyn Benson-Dehaan testified at the hearing. AR 64–71. She opined

                                   5   that a hypothetical individual of Ms. Smith’s age and education with no relevant past work and

                                   6   with Ms. Smith’s limitations to sedentary work, lifting and carrying 10 pounds maximum

                                   7   occasionally and frequently, occasionally climbing ramps or stairs, frequently balancing, and

                                   8   occasionally stooping, kneeling, crouching, or crawling could perform three jobs: assembler

                                   9   (DOT: 734.687-018), document preparer (DOT: 249.587-018), and type-copy examiner (DOT:

                                  10   979.687-026). AR 65–66. Ms. Benson-Dehaan further opined that such an individual with the

                                  11   additional limitation of needing large print text would be able to perform the assembler job only.

                                  12   AR 67. She stated that the Dictionary of Occupational Titles and the Selected Characteristics of
Northern District of California
 United States District Court




                                  13   Occupations did not address large print, and that she based her opinion on her professional

                                  14   experience completing labor market research and job analysis regarding light occupations. AR 68.

                                  15   Ms. Benson-Dehaan did not describe that research and analysis and was not asked about it.

                                  16          In response to questioning from Ms. Smith’s representative, Ms. Benson-Dehaan testified

                                  17   that a hypothetical individual of Ms. Smith’s age and education with no relevant past work and

                                  18   with Ms. Smith’s limitations of sedentary work, lifting and carrying 10 pounds maximum

                                  19   occasionally and frequently, occasionally climbing ramps or stairs, occasionally balancing, never

                                  20   stooping, kneeling, crouching, or crawling, and only sitting for half an hour at a time before

                                  21   needing a half hour break to rest would not be able to perform any jobs. AR 69.

                                  22                  3.      The ALJ’s decision
                                  23          At step one of the sequential analysis, the ALJ found that Ms. Smith had not engaged in

                                  24   substantial gainful activity since the alleged onset date of January 1, 2013. AR 20.

                                  25          At step two, the ALJ found that Ms. Smith’s scoliosis, Marfan syndrome, depression, and

                                  26   anxiety qualified as severe impairments. Id. The ALJ found that Ms. Smith’s visual disorders,

                                  27   migraine headaches, degenerative changes of the knees, neck and right hip, heart disorders, high

                                  28   blood pressure, and vertigo, when considered individually or together with any other
                                                                                        21
                                   1   impairment(s), caused only transient and mild symptoms and limitations, were well controlled

                                   2   with treatment, did not meet the durational requirement, or were otherwise not adequately

                                   3   supported by medical evidence in the record, and therefore were not severe. AR 21–24.

                                   4          In particular, with respect to Ms. Smith’s ophthalmological disorders, the ALJ

                                   5   acknowledged a history of Marfan syndrome. AR 21. The ALJ recounted Ms. Smith’s medical

                                   6   history of retinal detachments and subsequent surgeries and lensectomies, as well as her

                                   7   trabeculectomy for her glaucoma. Id. The ALJ relied on and gave great weight to Dr. Boone’s

                                   8   opinion in finding that Ms. Smith’s visual impairments were not severe and did not meet the

                                   9   durational requirement. AR 21–22.

                                  10          At step three, the ALJ determined that Ms. Smith did not have an impairment or

                                  11   combination of impairments that met or medically equaled the severity of one of the listed

                                  12   impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d), 404.1525,
Northern District of California
 United States District Court




                                  13   404.1526, 416.920(d), 416.925, and 416.926). AR 24.

                                  14          At step four, the ALJ determined that Ms. Smith has the RFC to perform sedentary work as

                                  15   defined in 20 C.F.R. §§ 404.1567(b) and 416.967(b), except that she could lift and/or carry a

                                  16   maximum of 10 pounds on a frequent and occasional basis, she could occasionally climb ramps

                                  17   and stairs, stoop, kneel, crouch, and crawl, and could frequently balance. AR 26. The ALJ also

                                  18   determined that Ms. Smith was precluded from climbing ropes, ladders, and scaffolds walking on

                                  19   slick or uneven walking surfaces, operating foot pedals, and driving commercially. Id. The ALJ

                                  20   further determined that she should avoid work at unprotected heights and around moving

                                  21   mechanical parts, and that she was able to interact on an occasional basis with the public. Id. The

                                  22   RFC did not include a restriction regarding Ms. Smith’s visual impairments.

                                  23          In her step four analysis, the ALJ gave partial weight to Dr. Tanenhaus’s opinion. AR 29.

                                  24   The ALJ relied on Dr. Tanenhaus’s opinion that Ms. Smith’s depression did not limit her daily

                                  25   activities because that opinion was premised on his psychiatric evaluation. Id. However, the ALJ

                                  26   rejected Dr. Tanenhaus’s opinion that Ms. Smith’s ability to maintain adequate pace was severely

                                  27   impaired due to her physical condition, that she needed additional breaks, and that she would have

                                  28   difficulty completing a normal workday or work week. Id. The ALJ rejected that portion of his
                                                                                       22
                                   1   opinion because the other consultative examinations and the longitudinal record did not support

                                   2   those functional limitations. Id. Instead, the ALJ relied on Dr. Lewis’s opinions because Dr.

                                   3   Lewis performed a physical examination of Ms. Smith. Id.

                                   4          Additionally, in her step four analysis, the ALJ found that Ms. Smith’s medically

                                   5   determinable impairments could reasonably be expected to cause the symptoms she alleged, but

                                   6   she found Ms. Smith’s statements concerning the intensity, persistence, and limiting effects of

                                   7   those symptoms were not entirely credible or consistent with the medical evidence and other

                                   8   evidence in the record. Id.; AR 30, 31. Specifically, the ALJ cited the absence of any

                                   9   comprehensive examinations with aggressive medication for either Ms. Smith’s heart condition or

                                  10   scoliosis. AR 30. In addition, the ALJ found that although Ms. Smith had undergone multiple eye

                                  11   surgeries, she retained good visual acuity and was able to drive during the day. AR 30–31.

                                  12   Relying on the testimony of the vocational expert, the ALJ found that Ms. Smith’s inability to read
Northern District of California
 United States District Court




                                  13   small print was not a significant limitation for all work activity. AR 31. The ALJ also noted that

                                  14   although Ms. Smith complained of mental health symptoms, the record did not show that she

                                  15   sought follow-up care or treatment for any mental health condition, and that Ms. Smith continued

                                  16   to pursue activities without significant compromise due to her mental health. Id. With respect to

                                  17   Ms. Smith’s Marfan syndrome, the ALJ noted that the scoliosis did not require ongoing medical

                                  18   attention that would otherwise be associated with significant and persistent symptoms, and found

                                  19   that the record contained no recommendation for pain management or physical therapy for her

                                  20   back pain that would be expected when considering the alleged severity. Id. The ALJ also noted

                                  21   that Ms. Smith performed a variety of daily activities, and although she alleged a progression of

                                  22   her symptoms that required assistance from family members, she was still capable of sharing

                                  23   chores, driving, shopping, watching television, and caring for her own hygiene and grooming. Id.

                                  24   Furthermore, the ALJ noted that Ms. Smith looked for work after the alleged onset date and would

                                  25   have accepted a full-time job had it been offered, which was inconsistent with her allegations of

                                  26   severe pain and functional loss for work. Id. Finally, the ALJ found Ms. Cox’s statement partially

                                  27   consistent with the record evidence, but discounted it because it was inconsistent with the medical

                                  28   evidence and the lack of longitudinal complaints about functional limitations. Id.
                                                                                       23
                                   1           The ALJ concluded that Ms. Smith was not disabled and that she was capable of

                                   2   performing work as an assembler, document preparer, and type-copy examiner. AR 32–33.

                                   3          The Appeals Council denied Ms. Smith’s request for review, and the ALJ’s decision

                                   4   became the Commissioner’s final decision.

                                   5   III.   STANDARD OF REVIEW
                                   6          Pursuant to 42 U.S.C. § 405(g), this Court has the authority to review the Commissioner’s

                                   7   decision to deny benefits. The Commissioner’s decision will be disturbed only if it is not

                                   8   supported by substantial evidence or if it is based upon the application of improper legal

                                   9   standards. Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595, 599 (9th Cir. 1999); Moncada v.

                                  10   Chater, 60 F.3d 521, 523 (9th Cir. 1995). In this context, the term “substantial evidence” means

                                  11   “more than a mere scintilla but less than a preponderance—it is such relevant evidence that a

                                  12   reasonable mind might accept as adequate to support the conclusion.” Moncada, 60 F.3d at 523;
Northern District of California
 United States District Court




                                  13   see also Drouin v. Sullivan, 966 F.2d 1255, 1257 (9th Cir. 1992). When determining whether

                                  14   substantial evidence exists to support the Commissioner’s decision, the Court examines the

                                  15   administrative record as a whole, considering adverse as well as supporting evidence. Drouin, 966

                                  16   F.2d at 1257; Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). Where evidence exists to

                                  17   support more than one rational interpretation, the Court must defer to the decision of the

                                  18   Commissioner. Moncada, 60 F.3d at 523; Drouin, 966 F.2d at 1258.

                                  19   IV.    DISCUSSION
                                  20          Ms. Smith contends that the ALJ erred in multiple respects: (1) the ALJ failed to develop

                                  21   the record concerning her visual impairments; (2) the ALJ erred at step two in not finding her

                                  22   visual impairments to be severe; (3) the ALJ erred at step four by failing to account for Ms.

                                  23   Smith’s visual impairments in the RFC; (4) the ALJ erred at step four in discounting or rejecting

                                  24   Dr. Tanenhaus’s opinion; (5) the ALJ erred in finding the statements of Ms. Smith and Ms. Cox

                                  25   not entirely credible or consistent with the record; and (6) the ALJ failed to meet her burden at

                                  26   step five in evaluating the testimony of the vocational expert.

                                  27

                                  28
                                                                                        24
                                              A.      The ALJ’s Development of the Record
                                   1
                                              Ms. Smith argues that Dr. Boone’s post-hearing interrogatory responses stated that further
                                   2
                                       tests were needed to evaluate whether Ms. Smith’s visual impairments met or medically equaled
                                   3
                                       the criteria for Listings 2.03 A, B, C (contraction of the visual field in the better eye) and 2.04 A
                                   4
                                       or B (loss of visual efficiency or visual impairment in the better eye), and that therefore the ALJ
                                   5
                                       was obligated to develop the record further by either asking Ms. Smith’s treating physicians for
                                   6
                                       additional records or ordering further testing. Dkt. No. 26 at 8–10. The Commissioner responds
                                   7
                                       that Ms. Smith bears the burden of proving that she is disabled by providing complete medical
                                   8
                                       records to the ALJ, and that Ms. Smith affirmed at the hearing that the ALJ was in possession of
                                   9
                                       all her ophthalmological records. Dkt. No. 31 at 1–3.
                                  10
                                              “The ALJ is responsible for studying the record and resolving any conflicts or ambiguities
                                  11
                                       in it.” Diedrich v. Berryhill, 874 F.3d 634, 638 (9th Cir. 2017). An ALJ is obligated to fully and
                                  12
Northern District of California




                                       fairly develop the record even if the claimant is represented by counsel. Celaya v. Halter, 332
 United States District Court




                                  13
                                       F.3d 1177, 1183 (9th Cir. 2003). There is a heightened duty where the claimant is suffering from
                                  14
                                       a mental condition, because claimants with mental impairments may not be able to protect
                                  15
                                       themselves from loss of benefits by producing evidence. DeLorme v. Sullivan, 924 F.2d 841, 849
                                  16
                                       (9th Cir. 1991). An ALJ’s duty to develop the record “is triggered only when there is ambiguous
                                  17
                                       evidence or when the record is inadequate to allow for proper evaluation of the evidence.” Mayes
                                  18
                                       v. Massanari, 276 F.3d 453, 459–60 (9th Cir. 2001); Tonapetyan v. Halter, 242 F.3d 1144, 1150
                                  19
                                       (9th Cir. 2001). This duty may require the ALJ to obtain additional information by, for example,
                                  20
                                       contacting treating physicians, scheduling consultative examinations, or calling a medical expert.
                                  21
                                       20 C.F.R. §§ 416.912(b), 416.913a, 404.1512, 404.1513a; see also Tonapetyan, 242 F.3d at 1150.
                                  22
                                              Ms. Smith contends the administrative record was defective in two respects: First, she
                                  23
                                       says that the ALJ failed to develop the record with respect to her visual field (peripheral vision)
                                  24
                                       impairments. Second, Ms. Smith argues that material ophthalmological records are missing from
                                  25
                                       the administrative record. Dkt. No. 26 at 10–12.
                                  26
                                                      1.      Ms. Smith’s peripheral vision
                                  27
                                              With respect to Ms. Smith’s peripheral vision, the record reflects that Ms. Smith never
                                  28
                                                                                         25
                                   1   identified any peripheral vision issues as impairing her ability to work in support of her claims for

                                   2   SSI and DIB until this appeal. Indeed, her chief vision-related complaint has been an inability to

                                   3   read small or ordinary-size print—a function of her visual acuity or her central vision, not her

                                   4   peripheral vision. AR 54–55, 305, 306, 308, 309; 20 C.F.R. Part 404, Subpart P, Appendix 1,

                                   5   2.00A1, 2.00A4 (“A loss of visual acuity limits your ability to distinguish detail, read, or do fine

                                   6   work. . . . To evaluate your visual disorder, we usually need a report of an eye examination that

                                   7   includes measurements of your best-correct central visual acuity . . . or the extent of your visual

                                   8   fields . . . , as appropriate.”). In her self-report, Ms. Smith mentioned her inability to read small

                                   9   print or to see up close six times, but she never once mentioned any problems with her peripheral

                                  10   vision. AR 305–13. Ms. Smith also retained her ability to drive, suggesting no problem with her

                                  11   peripheral vision. AR 48. Although she was only able to drive during the day, she reported that

                                  12   she did not drive at night due to glare from headlights, and not because of problems with her
Northern District of California
 United States District Court




                                  13   peripheral vision. AR 49.

                                  14          Furthermore, there was no medical record evidence to suggest that Ms. Smith experienced

                                  15   any serious problems with her peripheral vision. The sole mention of any visual field issues in the

                                  16   reports of Ms. Smith’s treating physicians is Dr. Kayser’s January 3, 2013 note that “confrontation

                                  17   visual fields demonstrated inferior and temporal visual field defect” in Ms. Smith’s right eye, but

                                  18   that “[h]er visual field was full” in the left eye. AR 377. Ms. Smith’s ophthalmological records

                                  19   for the next three years did not include any discussion of any visual field problems. Because Ms.

                                  20   Smith did not present any evidence of limitations resulting from a peripheral vision impairment,

                                  21   the ALJ did not err in relying on Dr. Boone’s opinion finding that Ms. Smith did not meet Listings

                                  22   2.03 or 2.04. Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005) (“An ALJ is not required to

                                  23   discuss the combined effects of a claimant’s impairments or compare them to any listing in an

                                  24   equivalency determination, unless the claimant presents evidence in an effort to establish

                                  25   equivalence.”); see also Crane v. Barnhart, 224 F. App’x 574, 578–79 (9th Cir. 2007) (holding

                                  26   that signed written opinion of state agency physician who concluded that claimant’s impairments

                                  27   did not meet or equal the listings was a sufficient basis for the ALJ’s equivalence determination).

                                  28          Ms. Smith contends that Dr. Boone “opined that additional tests—specifically, visual field
                                                                                         26
                                   1   examination reports—were needed to evaluate whether Ms. Smith’s visual impairments met” the

                                   2   Listings. Dkt. No. 26 at 8. That is not an accurate characterization of Dr. Boone’s statement.

                                   3   Rather, Dr. Boone stated that he could not evaluate or determine whether Ms. Smith met Listings

                                   4   2.03 A, B, C and 2.04 A or B because the administrative record did not include any visual field

                                   5   examinations: “[B]ecause I could find no visual field examinations in the record, the peripheral

                                   6   vision could not be assessed, and in the end, I can ascribe no visual impairments to this claimant.”

                                   7   AR 659. Dr. Boone also stated that the record contained sufficient objective medical and other

                                   8   evidence to allow him to form an opinion about the nature and severity of Ms. Smith’s

                                   9   impairments during the relevant period. AR 660.

                                  10                  2.     Missing documents
                                  11          With respect to the documents allegedly omitted from the administrative record, those

                                  12   missing records include the surgeon’s report of Ms. Smith’s August 4, 2015 left eye lensectomy
Northern District of California
 United States District Court




                                  13   and treatment notes from several visits. Specifically, Ms. Smith states the following pages of

                                  14   treatment notes are missing6:

                                  15
                                                  •   Page 2 of 2 of the treatment notes documenting the January 16, 2013 visit with Dr.
                                  16                  Cochrane. AR 447.
                                                  •   Page 2 of 2 of the treatment notes documenting the February 4, 2013 visit with Dr.
                                  17                  Mastroni. AR 445.
                                                  •   Page 2 of 2 of the treatment notes documenting the February 25, 2013 visit with Dr.
                                  18                  Mastroni. AR 444.
                                  19              •   Page 2 of 2 of the treatment notes documenting the August 3, 2015 visit with Dr.
                                                      Cochrane. AR 547.
                                  20              •   Page 1 of 2 of the treatment notes documenting the October 12, 2015 visit with Dr.
                                                      Cochrane. AR 538.
                                  21

                                  22   Ms. Smith believes that at least the missing page of the October 12, 2015 visit with Dr. Cochrane
                                  23   is material to whether she met Listings 2.03 or 2.04, which require objective medical evidence
                                  24   concerning a claimant’s visual field, or peripheral vision. Dkt. No. 26 at 11; 20 C.F.R. Part 404,
                                  25
                                       6
                                  26     The missing second pages of the January 16, February 4, February 25, 2013 and August 2, 2016
                                       visits would have included the signatures of the doctors who met with Ms. Smith on those dates.
                                  27   The Court infers that the January 16, 2013 and August 3, 2016 visits were with Dr. Cochrane and
                                       the February 4, 2013 and February 25, 2013 visits were with Dr. Mastroni based on the doctor
                                  28   identified as taking Ms. Smith’s history of present illness on those dates. AR 444, 445, 447, 547.

                                                                                        27
                                   1   Subpart P, Appendix 1, 2.00.A1, A6–7. However, as discussed above, Ms. Smith did not assert

                                   2   disability based on any limitations resulting from any peripheral vision impairment, and therefore

                                   3   the ALJ was not required to further develop the record and obtain those documents as they

                                   4   pertained to her peripheral vision. See supra Section IV.A.1.

                                   5            Alternatively, Ms. Smith argues that the missing documents create ambiguity in the

                                   6   administrative record as to whether her visual impairments met the durational requirement. Id. at

                                   7   11–12. That argument is collateral to Ms. Smith’s contention that the ALJ improperly categorized

                                   8   Ms. Smith’s visual impairments as non-severe at step two, which the Court addresses below. See

                                   9   infra Section IV.B. With respect to the first three missing pages from the January 16, February 4,

                                  10   and February 25, 2013 visits, those visits occurred within two months of the retinal detachment

                                  11   surgery and lensectomy in Ms. Smith’s right eye occurring on January 3, 2013, and therefore

                                  12   would not have informed an assessment regarding whether her visual impairments resulting from
Northern District of California
 United States District Court




                                  13   those conditions lasted or could be expected to last for 12 months. Likewise, the retinal

                                  14   detachment surgery and lensectomy in Ms. Smith’s left eye took place on August 4, 2015, and

                                  15   therefore the treatment notes from August 3 and October 12, 2015 could not have demonstrated

                                  16   that her visual impairments resulting from those conditions lasted or could be expected to last for

                                  17   12 months. Even if the treatment notes were omitted from the record in error, such error was

                                  18   harmless because the administrative record includes other treatment notes that post-date the

                                  19   missing notes and reflect the status of Ms. Smith’s visual impairments over the period of time at

                                  20   issue.

                                  21            Ultimately, Ms. Smith bears the burden of proving disability by providing her complete

                                  22   medical records. Burch, 400 F.3d at 683; Meanel v. Apfel, 172 F.3d 1111, 1113 (9th Cir. 1999).

                                  23   During the hearing, the ALJ emphasized multiple times the need for Ms. Smith to provide

                                  24   complete ophthalmological medical records, and Ms. Smith confirmed that her medical records

                                  25   were complete. AR 43–46, 55–56, 72. The ALJ also left the record open for at least two weeks

                                  26   following the hearing for Ms. Smith to provide any supplemental records. AR 47. Given this

                                  27   history, Ms. Smith’s argument faulting the ALJ for not obtaining these missing pages is not well-

                                  28   taken.
                                                                                        28
                                   1          The Court denies Ms. Smith’s motion for summary judgment and grants the

                                   2   Commissioner’s cross-motion for summary judgment on this issue.

                                   3          B.      The ALJ’s Step Two Analysis of Ms. Smith’s Visual Impairments
                                   4          Ms. Smith asserts that the ALJ erred in finding that the myopia in her left eye and retinal

                                   5   detachments in both eyes were non-severe at step two of the analysis. Dkt. No. 26 at 11–12. First,

                                   6   Ms. Smith argues that her myopia lasted at least a year. Id. at 11. In support of that assertion, Ms.

                                   7   Smith cites only to medical records dated in January and February 2013. Id. (citing AR 378, 382,

                                   8   444). Those early records include a January 2, 2013 letter from Dr. Lanning to Dr. Kayser, in

                                   9   which he notes that Ms. Smith’s prescription for her left eye was -10.50 -4.50 x 153, which would

                                  10   give her corrected visual acuity of 20/40. AR 382. Dr. Lanning also notes that Ms. Smith’s best

                                  11   corrected acuity has historically been 20/40. Id. The early records also include a January 3, 2013

                                  12   letter from Dr. Kayser to Dr. Lanning, in which she noted that Ms. Smith had “high myopia” in
Northern District of California
 United States District Court




                                  13   both eyes. AR 378. In that same letter, Dr. Kayser noted that Ms. Smith’s corrected left eye

                                  14   visual acuity was 20/50, increasing to 20/40 with pinholing. AR 377. Ms. Smith does not point to

                                  15   any more recent records indicating continuing myopia that could not be corrected.7 Ms. Smith’s

                                  16   medical exams with Dr. Lewis on June 20, 2013 and July 10, 2014 showed her left eye visual

                                  17   acuity to be 20/50 without lenses, and later 20/70, including with pinholing. AR 427, 497. A

                                  18   review of Ms. Smith’s most recent ophthalmologic records shows that on May 17, 2016, Dr.

                                  19   Mastroni noted that her left eye visual acuity was 20/30. AR 648.

                                  20          Regardless, Dr. Boone noted Ms. Smith’s high myopia in his interrogatory response, upon

                                  21   which the ALJ relied and as to which the ALJ gave great weight. AR 21–22, 659. Dr. Boone paid

                                  22   particular attention to Dr. Lanning’s January 2, 2013 letter in which Dr. Lanning noted that Ms.

                                  23   Smith’s best corrected visual acuity in her left eye was 20/40—the same letter Ms. Smith relies on

                                  24

                                  25   7
                                         Ms. Smith argues elsewhere in her motion that her extreme left eye myopia was documented as
                                  26   present on February 25, 2013, and not documented as “corrected” until September 21, 2015. Dkt.
                                       No. 26 at 12 n.12. This argument ignores Dr. Lanning and Dr. Kayser’s correspondence stating
                                  27   that Ms. Smith had high myopia but that her corrected visual acuity was 20/40. AR 377, 382. The
                                       change from “extreme nearsightedness in the left eye to extreme farsightedness” is the result of the
                                  28   removal of the lens in her left eye in August 2015. See, e.g., AR 648–49 (describing retinal
                                       detachment and lensectomy in left eye).
                                                                                        29
                                   1   to argue that her myopia was severe and of sufficient duration to qualify for disability. AR 659.

                                   2   Despite Ms. Smith’s history of myopia, Dr. Boone nonetheless determined that she did not meet

                                   3   Listings 2.02, 2.03, or 2.04 and that she still maintained “good central vision in both eyes.” Id.

                                   4   Accordingly, the Court does not find that the ALJ erred in finding Ms. Smith’s left eye myopia to

                                   5   be non-severe.

                                   6          Alternatively, Ms. Smith contends that even if neither retinal detachment resulted in over

                                   7   12 months of uncorrectable visual impairment, “such impairments were still required to be

                                   8   considered in connection with their impact of near acuity (vision within 20 inches), because Ms.

                                   9   Smith’s retinal detachments and [g]laucoma were related to her Marfan[] syndrome making any

                                  10   suggestion that they failed to meet durational requirements . . . ill founded.” Dkt. No. 26 at 12.

                                  11   The Court understands Ms. Smith to suggest that because the retinal detachments and glaucoma

                                  12   were the result of her Marfan syndrome, which the ALJ found to be severe and to have met the
Northern District of California
 United States District Court




                                  13   durational requirement, the ALJ should have extended her finding concerning the Marfan

                                  14   syndrome to Ms. Smith’s visual impairments. AR 20. But simply because Ms. Smith had medical

                                  15   conditions associated with Marfan syndrome does not mean that each such condition is

                                  16   automatically severe and of at least twelve months’ duration.

                                  17          To the extent Ms. Smith contends the ALJ erred in not connecting her visual impairments

                                  18   to her Marfan syndrome, Ms. Smith is incorrect. The ALJ expressly accounted for the connection

                                  19   between Ms. Smith’s visual impairments and her Marfan syndrome. AR 21 (“With respect to the

                                  20   claimant’s allegations pertaining to her ophthalmological disorders, there is a history of Marfan

                                  21   syndrome.”). The ALJ provided a detailed analysis of the history of Ms. Smith’s retinal

                                  22   detachments and glaucoma with high intraocular pressure, which were each separately treated and

                                  23   deemed under control or stable within a year of diagnosis. AR 21–22. Even assuming that the

                                  24   retinal detachments and glaucoma met the durational requirement, the record reflects that those

                                  25   conditions had been addressed through effective medical treatment and the ALJ did not err in

                                  26   concluding they were not severe. See AR 632, 659; Warre v. Comm’r of the Soc. Sec. Admin., 439

                                  27   F.3d 1001, 1006 (9th Cir. 2006) (“Impairments that can be controlled effectively with medication

                                  28   are not disabling for the purpose of determining eligibility for SSI benefits.”).
                                                                                         30
                                   1          Accordingly, the Court finds that the ALJ did not err at step two, and that substantial

                                   2   evidence supported the ALJ’s determination that Ms. Smith’s retinal detachment and glaucoma

                                   3   were not severe impairments. The Court denies Ms. Smith’s motion for summary judgment and

                                   4   grants the Commissioner’s cross-motion for summary judgment on this issue.

                                   5          C.      The ALJ’s Step Four Analysis
                                   6          In finding that Ms. Smith is not disabled based on her spinal curvature, Marfan syndrome,

                                   7   depression, and anxiety, the ALJ gave partial weight to Dr. Tanenhaus’s opinion as to Ms. Smith’s

                                   8   psychological condition, but rejected Dr. Tanenhaus’s opinion as to her physical condition. AR

                                   9   29. Ms. Smith contends that the ALJ improperly rejected Dr. Tanenhaus’s opinion concerning

                                  10   Ms. Smith’s Marfan syndrome and its collective associated impairments, her chronic back pain,

                                  11   kyphosis, and impaired gait, her mitral valve prolapse and dilated aortic root, and her visual

                                  12   impairments. Dkt. No. 26 at 14–19. The Commissioner argues that the ALJ assigned the
Northern District of California
 United States District Court




                                  13   appropriate weight to Dr. Tanenhaus’s opinion. Dkt. No. 31 at 4–6.

                                  14          The ALJ rejected the portion of Dr. Tanenhaus’s opinion stating that Ms. Smith’s ability to

                                  15   maintain adequate pace throughout the workday was severely impaired due to her physical

                                  16   condition, that she needed additional breaks, and that she would have difficult completing a

                                  17   normal workday or workweek reliably. AR 29. In doing so, the ALJ explained that she rejected

                                  18   that portion of his opinion “because the other consultative examinations and the longitudinal

                                  19   record does not support such limitations.” Id. Moreover, the ALJ chose to rely on Dr. Lewis’s

                                  20   opinions concerning Ms. Smith’s physical impairments instead of Dr. Tanenhaus’s opinion

                                  21   because Dr. Lewis conducted two physical examinations and her opinion was supported with

                                  22   clinical findings. Id. In contrast, it appears that Dr. Tanenhaus did not perform a physical

                                  23   examination—indeed, he was consulted for a psychological evaluation, not a physical one—and

                                  24   he cited no evidence concerning Ms. Smith’s physical condition other than what she told him.

                                  25   “‘[T]he ALJ need not accept the opinion of any physician, including a treating physician, if that

                                  26   opinion is brief, conclusory, and inadequately supported by clinical findings.’” Bray v. Comm’r of

                                  27   Social Security Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (quoting Thomas v. Barnhart, 278

                                  28   F.3d 947, 957 (9th Cir. 2002)). Accordingly, the Court finds that the ALJ provided clear and
                                                                                        31
                                   1   convincing reasons to reject the portion of Dr. Tanenhaus’s opinion concerning Ms. Smith’s

                                   2   ability to maintain adequate pace throughout the workday, based on substantial evidence.

                                   3          Accordingly, the Court finds that the ALJ did not err at step four in rejecting Dr.

                                   4   Tanenhaus’s opinion. The Court denies Ms. Smith’s motion for summary judgment and grants the

                                   5   Commissioner’s cross-motion for summary judgment on this issue.

                                   6          D.      The ALJ’s Credibility Findings
                                   7          In finding that Ms. Smith is not disabled, the ALJ did “not find that the claimant’s

                                   8   allegations regarding the severe symptoms and limitations consistent with the evidence as a

                                   9   whole,” based primarily the lack of evidence of treatment in Ms. Smith’s medical records, her

                                  10   activities of daily living, and her efforts and willingness to secure employment. AR 31–32. Ms.

                                  11   Smith argues that the ALJ erred in determining that her testimony was less than fully credible.

                                  12   Dkt. No. 26 at 19–21. Ms. Smith also contends that the ALJ erred in discounting the statement of
Northern District of California
 United States District Court




                                  13   her sister, Ms. Cox. Id. at 21–22. The Commissioner maintains that the ALJ properly assessed

                                  14   Ms. Smith’s credibility and her sister’s statement. Dkt. No. 31 at 7–9.

                                  15                  1.      Ms. Smith’s credibility
                                  16          In evaluating the credibility of a claimant’s testimony regarding subjective symptoms, an

                                  17   ALJ must engage in a two-step analysis. Lingenfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir.

                                  18   2007). “First, the ALJ must determine whether the claimant has presented objective medical

                                  19   evidence of an underlying impairment which could reasonably be expected to produce the pain or

                                  20   other symptoms alleged.” Id. at 1036 (internal citations and quotation marks omitted). The

                                  21   claimant is not required to show that his impairment “could reasonably be expected to cause the

                                  22   severity of the symptom [he] has alleged; [he] need only show that it could reasonably have

                                  23   caused some degree of the symptom.” Id. (internal quotation omitted). “[O]nce the claimant

                                  24   produces objective medical evidence of an underlying impairment, an adjudicator may not reject a

                                  25   claimant’s subjective complaints based solely on a lack of objective medical evidence to fully

                                  26   corroborate the alleged severity . . . .” Bunnell v. Sullivan, 947 F.2d 341, 345 (9th Cir. 1991)

                                  27   (internal citation omitted). At the second step, unless there is affirmative evidence showing that

                                  28   the claimant is malingering, “the ALJ can reject the claimant’s testimony about the severity of
                                                                                        32
                                   1   [his] symptoms only by offering specific, clear and convincing reasons for doing so.” Smolen v.

                                   2   Chater, 80 F.3d 1273, 1282 (9th Cir. 1996). “General findings are insufficient; rather, the ALJ

                                   3   must identify what testimony is not credible and what evidence undermines the claimant’s

                                   4   complaints.” Lester v. Chater, 81 F.3d 821, 834 (9th Cir. 1995).

                                   5          Because the ALJ did not find that Ms. Smith was malingering, she was required to provide

                                   6   clear and convincing reasons to justify her rejection of Ms. Smith’s testimony about her

                                   7   symptoms. The Court concludes that the ALJ has not met this standard.

                                   8                          a.      Objective medical evidence of underlying impairment
                                   9          The ALJ concluded that Ms. Smith’s history of Marfan syndrome, spinal curvature,

                                  10   depression, and anxiety could reasonably be expected to cause the symptoms she alleges,

                                  11   including significant chronic pain, an inability to perform chores in for a sustained period of time,

                                  12   an occasional need for assistive devices in moving around, an inability to read small print, and
Northern District of California
 United States District Court




                                  13   cardiovascular complications. AR 30. Neither party challenges this conclusion.

                                  14                          b.      The ALJ’s analysis regarding the severity of symptoms
                                  15          The ALJ determined that Ms. Smith’s statements regarding the intensity, persistence, and

                                  16   limiting effects of her symptoms were inconsistent with the medical evidence and other evidence

                                  17   in the record. In particular, the ALJ concluded that the lack of ongoing, aggressive treatment for

                                  18   Ms. Smith’s heart condition, scoliosis, or pain complaints, the lack of treatment for any mental

                                  19   health symptoms, Ms. Smith’s ability to perform a variety of activities of daily living, and her

                                  20   search for work after alleged onset of her disability did not support the alleged severity of

                                  21   symptoms.

                                  22                                  i.     Objective medical evidence
                                  23          An ALJ may not rely solely on objective medical evidence (or the lack thereof) in rejecting

                                  24   Ms. Smith’s statements about her symptoms. 20 C.F.R. §§ 416.929(c)(2), 404.1529(c)(2) (2016)

                                  25   (“[W]e will not reject your statements about the intensity and persistence of your pain or other

                                  26   symptoms or about the effect your symptoms have on your ability to work . . . solely because the

                                  27   available objective medical evidence does not substantiate your statements.”). Here, the ALJ did

                                  28   not discuss any objective medical evidence in discounting Ms. Smith’s credibility, and Ms. Smith
                                                                                         33
                                   1   does not rely on any objective medical evidence in challenging the ALJ’s credibility findings.

                                   2                                  ii.     Medical record evidence
                                   3           “Although lack of medical evidence cannot form the sole basis for discounting pain

                                   4   testimony, it is a factor that the ALJ can consider in his credibility analysis. . . . The ALJ is

                                   5   permitted to consider lack of treatment in his credibility determination.” Burch, 400 F.3d at 681.

                                   6   Here, the ALJ specifically noted that, in spite of the severe pain Ms. Smith alleged, the medical

                                   7   record does not indicate that any of her medical providers undertook comprehensive examinations

                                   8   or recommended aggressive medication treatment for her heart condition or scoliosis. AR 30. At

                                   9   the hearing, Ms. Smith testified that the only medications she was taking at that time were

                                  10   medicated eye drops for her eye condition, Lisinopril for high blood pressure, and Norco pain

                                  11   medication for the surgery she had on her left knee one month before the hearing. AR 53. Ms.

                                  12   Smith stated that she preferred over-the-counter pain medication such as Tylenol or Icy Hot for
Northern District of California
 United States District Court




                                  13   controlling her pain over prescription medication, which makes her drowsy. See, e.g., AR 58

                                  14   (testifying that after 30 minutes of sitting, “I get up, I walk around, lay down, or put Icy Hot on

                                  15   my back”); AR 60 (“I would take Tylenol because the Norco makes it so I can’t really do much. It

                                  16   kind of knocks me out.”); AR 360 (describing daily use of Icy Hot on her back and hips); AR 460

                                  17   (“[Patient] has used Vicodin but found it was too strong and made her sleepy . . . .”).

                                  18          Ms. Smith argues that the Commissioner should have obtained medical records from

                                  19   before 2011, including records of her back surgeries in the 1980s and 1990s, on the ground that

                                  20   such records would have contradicted the ALJ’s conclusion that Ms. Smith did not pursue any

                                  21   pain management or physical therapy. Dkt. No. 26 at 20. It is not clear how records dating back

                                  22   decades prior to the alleged onset of disability would have reliably informed the ALJ’s assessment

                                  23   on this point. In any event, Ms. Smith bore the burden of providing complete medical records and

                                  24   proving disability, and she had an extended opportunity to supplement the record if she chose.

                                  25   Meanel, 172 F.3d at 1113; AR 47.

                                  26          The ALJ also considered the medical source statements in the record and found that they

                                  27   “reflect a functional capacity that does not support the level of symptoms and limitations described

                                  28   by the claimant.” AR 31. Following her June 20, 2013 exam of Ms. Smith, Dr. Lewis concluded
                                                                                          34
                                   1   that due to her decreased balance, joint pains, and back pain, Ms. Smith was limited to lifting and

                                   2   carrying 10 pounds and that she could climb, balance, stoop, kneel, crouch, and crawl

                                   3   occasionally. AR 428. Those particular findings did not change after Dr. Lewis’s July 10, 2014

                                   4   exam of Ms. Smith. AR 499. Therefore, the ALJ did not err in concluding that the medical

                                   5   evidence was inconsistent with the severity of Ms. Smith’s reported symptoms.

                                   6                                  iii.    Activities of daily living
                                   7          An ALJ may consider inconsistencies either in the claimant’s testimony or between the

                                   8   testimony and the claimant’s conduct, an unexplained or inadequately explained failure to seek

                                   9   treatment or to follow a prescribed course of treatment, and whether the claimant engages in daily

                                  10   activities inconsistent with the alleged symptoms. Molina v. Astrue, 764 F.3d 1104, 1112–13 (9th

                                  11   Cir. 2012) (internal quotation marks and citations omitted). A claimant’s daily activities may

                                  12   support an adverse credibility finding if the claimant is able to spend a substantial part of her day
Northern District of California
 United States District Court




                                  13   engaged in pursuits involving the performance of physical functions or skills that are transferable

                                  14   to a work setting. Orn v. Astrue, 495 F.3d 625, 639 (9th Cir. 2007). The Ninth Circuit has

                                  15   recognized that “disability claimants should not be penalized for attempting to lead normal lives in

                                  16   the face of their limitations” and thus held that “[o]nly if [the claimant’s] level of activity were

                                  17   inconsistent with [his] claimed limitations would these activities have any bearing on [the

                                  18   claimant’s] credibility.” Garrison v. Colvin, 759 F.3d 995, 1016 (9th Cir. 2014) (quoting Reddick

                                  19   v. Chater, 157 F.3d 715, 722 (9th Cir. 1998)) (internal quotation marks omitted).

                                  20          Here, the ALJ appeared to find Ms. Smith’s activities of daily living inconsistent with the

                                  21   severity of symptoms she alleged. The ALJ found that Ms. Smith remained capable of shopping,

                                  22   driving, watching television, and sharing chores with her husband. AR 31. The ALJ also noted

                                  23   that Ms. Smith’s conditions did not prevent her from handling her own personal hygiene,

                                  24   grooming, and dressing. Id.

                                  25          However, the ALJ did not explain how Ms. Smith’s activities of daily living, as she

                                  26   described them in her hearing testimony and function report, are inconsistent with her asserted

                                  27   impairments. Ms. Smith testified that she could only stand while showering for 10-15 minutes and

                                  28   that she was only able to shower three to four days a week. AR 61–62. She also testified that she
                                                                                         35
                                   1   was able to handle a few household chores, but only if she performed them in short spurts with

                                   2   rest in between. AR 306–07, 312. The information Ms. Smith provided to various medical

                                   3   providers also demonstrated a progressive worsening of her pain symptoms that resulted in her

                                   4   decreasing ability to do chores. Compare AR 306–07 (June 2013 self-report statement that she

                                   5   could do laundry, dishes, sweeping, vacuuming, and mopping over a course of short periods of

                                   6   activity) with AR 496 (July 2014 statement to Dr. Lewis that she relied on a relative to do most of

                                   7   the chores because vacuuming, mopping, and sweeping hurt her back and that although she could

                                   8   fold and wash laundry, she could not carry it) and AR 503 (July 2014 statement to Dr. Tanenhaus

                                   9   that her nieces helped with cleaning and vacuuming, she shared loading the dishwasher with her

                                  10   husband but relied on him to put the dishes away, and that she could load the washing machine

                                  11   once dirty clothes were brought to the laundry). Ms. Smith’s function report noted that she

                                  12   shopped once a week for only 20-30 minutes, but by the time of the hearing nearly three years
Northern District of California
 United States District Court




                                  13   later, she relied on her mother to do grocery shopping for her. AR 59, 308; see also AR 503

                                  14   (informing Dr. Tanenhaus that she had difficulty with shopping because of her limitations due to

                                  15   standing and walking). Merely because a claimant carries on certain daily activities “does not in

                                  16   any way detract from her credibility as to her overall disability.” Orn, 495 F.3d at 639 (citation

                                  17   omitted). “General findings are insufficient; rather, the ALJ must identify what testimony is not

                                  18   credible and what evidence undermines the claimant’s complaints.” Lester, 81 F.3d at 834. The

                                  19   ALJ’s determination did not specify what evidence undermined Ms. Smith’s testimony concerning

                                  20   the gradual increase in her pain over the years.

                                  21           Furthermore, the ALJ did not explain how Ms. Smith’s activities of daily living are

                                  22   transferable to a work setting and how they inform the ALJ’s conclusion that Ms. Smith is not

                                  23   disabled. Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (“[M]any home activities are not

                                  24   easily transferable to what may be the more grueling environment of the workplace, where it

                                  25   might be impossible to periodically rest or take medication.”); Garrison, 759 F.3d at 1016 (“‘The

                                  26   critical differences between activities of daily living and activities in a full-time job are that a

                                  27   person has more flexibility in scheduling the former than the latter, can get help from other

                                  28   persons . . . , and is not held to a minimum standard of performance, as she would be by an
                                                                                          36
                                   1   employer. The failure to recognize these differences is a recurrent, and deplorable, feature of

                                   2   opinions by administrative law judges in social security disability cases.’”) (quoting Bjornson v.

                                   3   Astrue, 671 F.3d 640, 647 (7th Cir. 2012)). Thus, to the extent the ALJ relied on Ms. Smith’s

                                   4   activities of daily living as a reason to discount her credibility as to the intensity, persistence, and

                                   5   limiting effects of his condition, that reliance was not supported by clear and convincing reasons.

                                   6                           c.      Ms. Smith’s attempts to secure employment
                                   7           In evaluating Ms. Smith’s credibility, the ALJ found significant her testimony that even

                                   8   after her alleged onset date, she sought work and would have been willing to accept full-time work

                                   9   had she received an offer. AR 31, 51–52. Ms. Smith argues that the ALJ improperly relied on

                                  10   Ms. Smith’s statement that she would have been willing to accept full-time work if it had been

                                  11   offered, particularly since Ms. Smith did not hold herself out as available to perform full-time

                                  12   work. Dkt. No. 26 at 21 (citing Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1165–66
Northern District of California
 United States District Court




                                  13   (9th Cir. 2008)).

                                  14           “A failed work attempt may not alone provide a clear and convincing reason for rejecting

                                  15   pain testimony . . . .” Gilder v. Berryhill, 703 F. App’x 597, 598 (9th Cir. 2017) (citing

                                  16   Lingenfelter, 504 F.3d at 1038). The evaluation of a claimant’s allegations about her functional

                                  17   abilities based on her employment status appears to be highly context-dependent. See, e.g.,

                                  18   Williams v. Colvin, 699 F. App’x 495 (9th Cir. 2015) (concluding that in assessing the claimant’s

                                  19   testimony, the ALJ permissibly relied on the claimant’s own report that he stopped working due to

                                  20   a layoff and not because of any medical problems); Lingenfelter, 504 F.3d at 1036–37 (concluding

                                  21   that claimant’s attempt to work at a time of alleged disability was not a clear and convincing

                                  22   reason for discounting the severity of his symptoms, where the record indicated that the claimant

                                  23   “fac[ed] difficult economic circumstances, tried to work for nine weeks, and because of his

                                  24   impairments, failed”). Here, the ALJ appears to have overlooked Ms. Smith’s testimony that she

                                  25   sought only part-time work. Although seeking full-time work is inconsistent with allegations of

                                  26   disability, seeking part-time work is not. Carmickle, 533 F.3d at 1162.

                                  27           Ms. Smith argues on appeal that her testimony about her willingness to accept full-time

                                  28   work reflects the “recognition of the desperation of her [financial] circumstance,” but that was not
                                                                                          37
                                   1   the reason she provided to the ALJ at the hearing. Rather, Ms. Smith testified that she stopped

                                   2   looking for work because she received no job offers. AR 52 (testifying that she sought work

                                   3   beginning May 2013 “[u]ntil July of that year and I just pretty much gave up” because “nobody

                                   4   wants to hire me”). Nevertheless, Ms. Smith’s limited attempt to seek part-time work lasted only

                                   5   a few months in the middle of 2013—well before the progressive worsening of her pain that began

                                   6   manifesting in 2014. Compare AR 426 (reporting to Dr. Lewis in June 2013 that on a scale of 0-

                                   7   10, her pain was usually about a 5) with AR 496 (reporting to Dr. Lewis in July 2014 that on a

                                   8   scale of 0-10, her pain was a 7 or an 8). Placed in its proper context and in view of the total

                                   9   medical evidence of record, Ms. Smith’s attempt to seek part-time work for a few months shortly

                                  10   after the alleged onset of disability was not inconsistent with her allegations of severe pain during

                                  11   the relevant period. The ALJ thus erred in relying on Ms. Smith’s brief attempt to seek part-time

                                  12   employment to discount her credibility about the severity of her symptoms.
Northern District of California
 United States District Court




                                  13                          d.      Summary
                                  14          In evaluating Ms. Smith’s credibility, the ALJ properly relied on medical source

                                  15   statements that she found were inconsistent with Ms. Smith’s testimony regarding the severity of

                                  16   her symptoms. The ALJ did not properly rely on purported evidence of Ms. Smith’s attempts to

                                  17   secure work or activities of daily living. 20 C.F.R. §§ 416.929(c)(2), 404.1529(c)(2) (2016);

                                  18   Gilder, 703 F. App’x at 598. Because the ALJ was not permitted to rely solely on a lack of

                                  19   medical evidence to discredit Ms. Smith’s testimony, Burch, 400 F.3d at 681, the Court concludes

                                  20   that the ALJ did not provide clear and convincing reasons, supported by substantial evidence, for

                                  21   discounting Ms. Smith’s testimony concerning the severity of her symptoms.

                                  22          Accordingly, the Court grants Ms. Smith’s motion for summary judgment and denies the

                                  23   Commissioner’s cross-motion for summary judgment on this issue.

                                  24                  2.      Ms. Cox’s statement
                                  25          The ALJ discounted Ms. Cox’s statement, finding that although Ms. Cox corroborated Ms.

                                  26   Smith’s allegations and Ms. Cox’s observations were “partially consistent with the evidence of

                                  27   record,” “the medical evidence and lack of longitudinal complaints about limitations of the type

                                  28   described contradict[ed Ms. Cox’s] opinion.” AR 31. The ALJ offered no further details.
                                                                                        38
                                   1          “Lay testimony as to a claimant’s symptoms or how an impairment affects the claimant’s

                                   2   ability to work is competent evidence that the ALJ must take into account.” Molina, 674 F.3d at

                                   3   1114; see also Bruce v. Astrue, 557 F.3d 1113, 1115 (9th Cir. 2009) (“Such testimony is

                                   4   competent evidence and cannot be disregarded without comment.”) (internal quotations and

                                   5   citation omitted) (emphasis original). “If an ALJ disregards the testimony of a lay witness, the

                                   6   ALJ must provide reasons ‘that are germane to each witness.’” Bruce, 557 F.3d at 1115 (quoting

                                   7   Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996)). “Further, the reasons ‘germane to each

                                   8   witness’ must be specific.” Id. (quoting Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir. 2006)).

                                   9          Ms. Smith argues that the ALJ failed to provide germane reasons for discounting Ms.

                                  10   Cox’s statement for two reasons. First, she cites Diedrich v. Berryhill, 874 F.3d 634, 640 (9th Cir.

                                  11   2017) for the proposition that “[a] lack of support from the ‘overall medical evidence’ is . . . not a

                                  12   proper basis for disregarding a lay witness’[s] observations.” Dkt. No. 26 at 22. Second, Ms.
Northern District of California
 United States District Court




                                  13   Smith argues that the ALJ’s second reason for discounting Ms. Cox’s statement—a “lack of

                                  14   longitudinal complaints about limitations of the type described”—lacks the specificity required to

                                  15   be germane. Id.

                                  16          With respect to Ms. Smith’s first argument, Diedrich relies on prior Ninth Circuit decisions

                                  17   in Smolen and Bruce, which in turn relies on Smolen. The Smolen ruling is based on the language

                                  18   of SSR 88–13, which has long since been superseded by 20 C.F.R. §§ 404.1529(c)(3) and

                                  19   416.929(c)(3). The 2016 version of those regulations provide that lay witness subjective symptom

                                  20   testimony shall be considered when consistent with the objective medical evidence. 20 C.F.R. §

                                  21   404.1529(c)(3) (2016) (“[A]ny symptom-related functional limitations and restrictions which you .

                                  22   . . or other persons report, which can reasonably be accepted as consistent with the objective

                                  23   medical evidence and other evidence, will be taken into account . . . in reaching a conclusion as to

                                  24   whether you are disabled.”) (emphasis added); 20 C.F.R. § 416.929(c)(3) (2016) (“[A]ny

                                  25   symptom-related functional limitations and restrictions that your . . . nonmedical sources report,

                                  26   which can reasonably be accepted as consistent with the objective medical evidence and other

                                  27   evidence, will be taken into account . . . in reaching a conclusion as to whether you are disabled.”).

                                  28   Because the regulations expressly provide that the ALJ shall consider layperson statements if they
                                                                                         39
                                   1   are reasonably consistent with medical evidence, the Court follows the Ninth Circuit’s decision in

                                   2   Bayliss v. Barnhart, in which the Ninth Circuit held that “[i]nconsistency with medical evidence”

                                   3   may be a germane reason for discrediting a lay witness’s statement. 427 F.3d 1211, 1218 (9th Cir.

                                   4   2005).

                                   5            Accordingly, the Court finds that inconsistency with the medical evidence is a germane

                                   6   reason for discounting Ms. Cox’s statement. Other district courts within the Ninth Circuit have

                                   7   similarly so held. See, e.g., Spurlock v. Colvin, No. EDCV 14-01521-JEM, 2015 WL 1735196, at

                                   8   *9 (C.D. Cal. Apr. 16, 2015) (listing cases). The ALJ’s opinion painstakingly discussed Ms.

                                   9   Smith’s medical issues and the treatments for them, as well as the lack of longitudinal complaints

                                  10   for some of her issues, such as her vision problems. AR 21–24. In the ALJ’s analysis concerning

                                  11   Ms. Smith’s credibility, she addressed the lack of aggressive medication for Ms. Smith’s heart

                                  12   condition or scoliosis, Dr. Boone’s opinion that Ms. Smith retained good visual acuity, lack of any
Northern District of California
 United States District Court




                                  13   mental health treatment, and no pain management or physical therapy for her Marfan syndrome

                                  14   and its associated conditions. AR 30–31. The Court therefore finds that the ALJ provided

                                  15   specific, germane reasons for discounting Ms. Cox’s statement.

                                  16            Because the Court finds that the ALJ’s reliance on Ms. Cox’s statement’s inconsistency

                                  17   with the medical record was a clear and convincing and sufficiently germane reason for

                                  18   discounting that testimony, the Court need not reach Ms. Smith’s second argument concerning the

                                  19   “lack of longitudinal complaints.”

                                  20            The Court denies Ms. Smith’s motion for summary judgment and grants the

                                  21   Commissioner’s cross-motion for summary judgment concerning the ALJ’s evaluation of Ms.

                                  22   Smith’s credibility and Ms. Cox’s statement.

                                  23            E.     The ALJ’s Step Five Analysis
                                  24            Ms. Smith argues that the vocational expert’s testimony conflicted with the Dictionary of

                                  25   Occupational Titles (“DOT”) and that the ALJ erred in relying on the vocational expert’s

                                  26   testimony in concluding that Ms. Smith was not disabled. Dkt. No. 26 at 12–13. She contends

                                  27   that even if the ALJ correctly determined her RFC, the ALJ failed to account for her lack of near

                                  28   visual acuity. Id. Specifically, Ms. Smith contends that the jobs that the vocational expert
                                                                                        40
                                   1   testified Ms. Smith could do all require constant or frequent near acuity, yet the vocational expert

                                   2   testified that even with a large print limitation, Ms. Smith could still perform the assembler

                                   3   position. The Commissioner argues that the identified jobs were not inconsistent with the ALJ’s

                                   4   RFC. Dkt. No. 31 at 3–4.

                                   5          Before an ALJ can rely on the testimony of a vocational expert, the ALJ must first inquire

                                   6   as to whether there exists a conflict between the expert’s testimony and the Dictionary of

                                   7   Occupational Titles. See Massachi v. Astrue, 486 F.3d 1149, 1153 (9th Cir. 2007). “Although

                                   8   evidence provided by a vocational expert generally should be consistent with the [DOT], neither

                                   9   the [DOT] nor the vocational expert evidence automatically trumps when there is a conflict.” Id.

                                  10   If the ALJ determines a conflict exists, “the ALJ must then determine whether the vocational

                                  11   expert’s explanation for the conflict is reasonable and whether a basis exists for relying on the

                                  12   expert rather than the [DOT].” Id.; see also Lamear v. Berryhill, 865 F.3d 1201, 1205 (9th Cir.
Northern District of California
 United States District Court




                                  13   2017) (where there is an apparent conflict between the vocational expert’s testimony and the DOT,

                                  14   the ALJ is required to reconcile the inconsistency); Gutierrez v. Colvin, 844 F.3d 804, 807 (9th

                                  15   Cir. 2016) (same); Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1003 (9th Cir. 2015)

                                  16   (same); Zavalin v. Colvin, 778 F.3d 842, 846 (9th Cir. 2015) (same). “[T]he ALJ has an

                                  17   affirmative duty to ask the expert to explain the conflict and then determine whether the vocational

                                  18   expert’s explanation for the conflict is reasonable before relying on the expert’s testimony to reach

                                  19   a disability determination.” Rounds, 807 F.3d at 1003 (internal quotation marks and citations

                                  20   omitted). “[T]he conflict must be ‘obvious or apparent’ to trigger the ALJ’s obligation to inquire

                                  21   further.” Lamear, 865 F.3d at 1205; Gutierrez, 844 F.3d at 807.

                                  22          At the hearing, the ALJ queried the vocational expert regarding whether a hypothetical

                                  23   person with Ms. Smith’s limitations, including the additional limitation of requiring large print,

                                  24   could perform any work. AR 67. The vocational expert testified that such a person could not

                                  25   perform the document preparer or type-copy examiner jobs, but he or she could still perform the

                                  26   assembler job. Id. The vocational expert also testified that the DOT and its companion text do not

                                  27   specifically address large print, but that her opinion was based on her professional experience. AR

                                  28   68. Ultimately, the ALJ relied on the vocational expert’s testimony that Ms. Smith could still
                                                                                        41
                                   1   perform the requirements of an assembler, document preparer, and type-copy examiner, which the

                                   2   ALJ found to be consistent with the information contained in the DOT. AR 32.

                                   3          The ALJ did not include the limitation of requiring large print in Ms. Smith’s RFC. AR

                                   4   26. However, the ALJ determined that Ms. Smith’s ophthalmological disorders were not severe,

                                   5   based on the great weight given to Dr. Boone’s post-hearing opinion that Ms. Smith retained good

                                   6   central vision despite her various eye conditions, including high myopia. AR 21–22, 659. At that

                                   7   point, Dr. Boone’s opinion obviated the need for the ALJ to reconcile any conflict between the

                                   8   vocational expert and the DOT. The ALJ therefore articulated clear and convincing reasons based

                                   9   on substantial evidence for not including large print among Ms. Smith’s limitations when

                                  10   determining her RFC.

                                  11          While Ms. Smith is correct in that the DOT lists the document preparer and type-copy

                                  12   examiner positions as requiring frequent near acuity (from 1/3 to 2/3 of the time), whereas the
Northern District of California
 United States District Court




                                  13   assembler position requires constant near acuity (2/3 or more of the time), the DOT’s description

                                  14   for the type-copy examiner and document preparer positions expressly require reading text,

                                  15   whereas the description for the assembler position does not. Compare 734.687-018 Assembler,

                                  16   Dictionary of Occupational Titles, 1991 WL 679950 (4th ed. 1991) (“Inserts paper label in back of

                                  17   celluloid or metal advertising buttons and forces shaped stickpin under rim.”) with 979.687-026,

                                  18   Type-Copy Examiner, Dictionary of Occupational Titles, 1991 WL 688696 (4th ed. 1991)

                                  19   (“Examines proofsheets for irregularities in type characters indicative of defects in

                                  20   phototypesetting type disks: Examines each character on proof sheet for breaks, irregular spacing,

                                  21   improper alignment, and eccentricity, using magnifying glass.”) and 249.587-018 Document

                                  22   Preparer, Microfilming, Dictionary of Occupational Titles, 1991 WL 672349 (4th ed. 1991)

                                  23   (“Reproduces document pages as necessary to improve clarity or to reduce one or more pages into

                                  24   a single page of standard microfilming size, using photocopy machine. . . . Prepares cover sheet

                                  25   and document folder for material and index card for company files indicating information, such as

                                  26   firm name and address, product category, and index code, to identify material.”). The conflict

                                  27   between the vocational expert’s testimony and the DOT, therefore, was not obvious or apparent,

                                  28   and therefore the ALJ’s obligation to investigate further was not triggered. Lamear, 865 F.3d at
                                                                                        42
                                   1   1205; Gutierrez, 844 F.3d at 807.

                                   2          Accordingly, the Court denies Ms. Smith’s motion for summary judgment and grants the

                                   3   Commissioner’s cross-motion for summary judgment on this issue.

                                   4   V.     DISPOSITION
                                   5          “When the ALJ denies benefits and the court finds error, the court ordinarily must remand

                                   6   to the agency for further proceedings before directing an award of benefits.” Leon v. Berryhill,

                                   7   880 F.3d 1041, 1045 (9th Cir. 2017) (citing Treichler v. Comm’r of Soc. Sec. Admin., 775 F.3d

                                   8   1090, 1099 (9th Cir. 2014)). That is because “an ALJ’s failure to provide sufficiently specific

                                   9   reasons for rejecting the testimony of a claimant or other witness does not, without more, require

                                  10   the reviewing court to credit the testimony as true.” Treichler, 775 F.3d at 1106.

                                  11          The Court may order an immediate award of benefits only if three conditions are met.

                                  12   First, the Court asks “whether the ‘ALJ failed to provide legally sufficient reasons for rejecting
Northern District of California
 United States District Court




                                  13   evidence, whether claimant testimony or medical opinion.’” Leon, 880 F.3d at 1045 (quoting

                                  14   Garrison, 759 F.3d at 1020). Next, the Court “determine[s] ‘whether there are outstanding issues

                                  15   that must be resolved before a determination of disability can be made . . . and whether further

                                  16   administrative proceedings would be useful.’” Id. (quoting Treichler, 775 F.3d at 1101). “When

                                  17   these first two conditions are satisfied, [the Court] then credit[s] the discredited testimony as true

                                  18   for the purpose of determining whether, on the record taken as a whole, there is no doubt as to

                                  19   disability.” Id. Even when all three conditions are satisfied and the evidence in question is

                                  20   credited as true, it is within the district court’s discretion whether to make a direct award of

                                  21   benefits or to remand for further proceedings when the record as a whole creates serious doubt as

                                  22   to disability. Id. As explained by the Ninth Circuit, “[a]n automatic award of benefits in a

                                  23   disability benefits case is a rare and prophylactic exception to the well-established ordinary

                                  24   remand rule.” Id. at 1044.

                                  25          In the present case, the first condition is met because the Court has found that the ALJ

                                  26   failed to provide legally sufficient reasons for discounting Ms. Smith’s statements regarding her

                                  27   symptoms and functional limitations. However, there are outstanding issues that must be resolved

                                  28   before a final determination can be made. The ALJ must reassess Ms. Smith’s statements and
                                                                                         43
                                   1   provide legally adequate reasons for any portion of those statements that the ALJ discounts or

                                   2   rejects.

                                   3   VI.        CONCLUSION
                                   4              Based on the foregoing, Ms. Smith’s motion for summary judgment is granted in part and

                                   5   denied in part, the Commissioner’s cross-motion for summary judgment is granted in part and

                                   6   denied in part, and this matter is remanded for further proceedings consistent with this order. The

                                   7   Clerk of the Court shall enter judgment accordingly and close this file.

                                   8              IT IS SO ORDERED.

                                   9   Dated: September 30, 2019

                                  10

                                  11
                                                                                                    VIRGINIA K. DEMARCHI
                                  12                                                                United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         44
